 

Exhibit 10.3

FIRST AMENDMENT AND CONSENT TO CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT AND CONSENT TO CREDIT AND GUARANTY AGREEMENT (this
“Agreement”) is dated as of April 6, 2016 and is entered into by and among
8POINT3 OPERATING COMPANY, LLC, a Delaware limited liability company
(“Borrower’’), the other Credit Parties party hereto, and the Lenders party
hereto, and is made with reference to that certain Credit and Guaranty Agreement
dated as of June 5, 2015 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”) by and among
Borrower, 8point3 Energy Partners LP, a Delaware limited partnership, the
subsidiaries of Borrower named therein, the Lenders, Credit Agricole Corporate
and Investment Bank, as Administrative Agent (in such capacity “Administrative
Agent”) and Collateral Agent, and the other agents named therein.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

RECITALS

WHEREAS, the Credit Parties have requested that the Required Lenders agree to
(a) amend certain provisions of the Credit Agreement and (b) provide certain
consents to the Credit Agreement, each as provided for herein; and

WHEREAS, the Required Lenders are willing to amend the provisions of the Credit
Agreement and provide the consents to the Credit Agreement, each as set forth
herein and upon terms and subject to conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

The Required Lenders party hereto, in accordance with Section 10.5 of the Credit
Agreement, hereby agree to amend the Credit Agreement as follows (with, in the
case of amendments that restate or replace provisions, phrases or other text,
(a) the insertions of additional text (if any) indicated in the same manner as
the following example: bold and underline text, and (b) the deletions of text
(if any) indicated in the same manner as the following example: double
strikethrough text):

A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
terms in proper alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

B. Clause (d) of the definition of “Acceptable Project” in Section 1.1 of the
Credit Agreement is amended and restated as follows:

(d) such Solar Energy Project is at or past its Commercial Operation Date,
unless such Solar Energy Project is a Tax Beneficial Project, in which case the
Solar Energy Project may be contributed no more than three (3) months prior to
the projected Tax Beneficial Date thereof; provided that prior to the sale or
contribution of any such Solar Energy Project for which the Commercial Operation
Date has not yet occurred, Borrower and the Sponsors shall have entered into (i)
an amendment to the Omnibus Agreement providing that such Acceptable Project
shall be added to Schedule I and Schedule IV thereof and be subject to the terms
of Section 2.2 and Article III thereof (a copy of which shall have been provided
to the Administrative Agent) or (ii) such other similar undertaking reasonably
acceptable to the Required Lenders; and

C. Clause (d) of the definition of “Defaulting Lender” in Section 1.1 of the
Credit Agreement is amended and restated as follows:

(d) for which Administrative Agent has received notification that such Lender
is, or has a direct or indirect parent company that is, (i) insolvent, or is
generally unable to pay its

2

--------------------------------------------------------------------------------

 

debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
or (ii) the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its direct or
indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment or (iii) the subject of a
Bail-In Action;  

D. The definition of “Non-Recourse Project Indebtedness” in Section 1.1 of the
Credit Agreement is amended and restated as follows:

“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Guarantor
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, guarantee or otherwise) to Borrower or
any other Credit Party other than recourse (a) in respect of any acquisition or
contribution agreement with respect to any Investment permitted hereunder
entered into by Borrower or any other Credit Party, (b) by virtue of rights of
such Non-Guarantor Subsidiary under a Project Obligation collaterally assigned
to such creditor, which rights may be exercised pursuant to such Project
Obligation against the Partnership or any other Credit Party that is party to
such Project Obligation or, (c) pursuant to Permitted Project Undertakings or
Permitted Equity Commitments, or (d) pursuant to any Lien on the property
securing such Indebtedness, and only has recourse for the payment of such
Indebtedness to the property securing such Indebtedness, which property shall be
limited to the property of such Non-Guarantor Subsidiary and the pledge of
Equity Interests of such Non-Guarantor Subsidiary.

E. Clause (v) of the definition of “Permitted Acquisition Transaction” in
Section 1.1 of the Credit Agreement is amended and restated as follows:

(v) if such Acquisition Transaction was funded with the proceeds of New Term
Loans made in accordance with Section 2.242.23, such Acquisition Transaction is
an acquisition of an Acceptable Project;

F. In Section 2.13(d) of the Credit Agreement, clause (ii) is amended and
restated as follows:

(ii) On the date of receipt by Borrower of any damages similar to Capacity
Buy-Down Damages with respect to any Acceptable Project funded with the proceeds
of New Term Loans made in accordance with Section 2.242.23, Borrower shall
prepay the Loans and/or the Delayed Draw Term Loan Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to the percentage resulting from dividing (i) the aggregate principal amount of
such New Term Loans and any Revolving Loans made in connection with the
acquisition of such Acceptable Project by (ii) the purchase price paid in
respect of such Acceptable Project.

3

--------------------------------------------------------------------------------

 

G. In Section 2.21 of the Credit Agreement, clause (a)(iii) is amended and
restated as follows:

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.3 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.26, noNo
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

H. In Section 6.2 of the Credit Agreement, clause (q) is amended and restated as
follows:

(q) Liens (i) in the nature of restrictions on changes in the direct or indirect
ownership or control of any Non-Guarantor Subsidiary or the Equity Interests of
any Joint Venture or (ii) that are set forth in (A) Section 3.03 of the Amended
and Restated Limited Liability Company Agreement of SunPower Commercial II Class
B, LLC, dated as of January 26, 2016, between SunPower AssetCo, LLC and 8point3
OpCo Holdings, LLC or (B) Section 3.03 of the Amended and Restated Limited
Liability Company Agreement of SSCO III Class B Holdings, LLC, dated as of April
1, 2016, between SunPower AssetCo, LLC and 8point3 OpCo Holdings, LLC (in each
case, as in effect on April 6, 2016);

I. Section 6.13 of the Credit Agreement is amended and restated to read in its
entirety as follows:

6.13. Amendments or Waivers of Organizational Documents and Certain Material
Contracts.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, agree or consent to any material amendment, restatement, supplement or other
modification to, or waiver of any material term of, or material consent under,
(a) any of its Organizational Documents in any manner adverse to the interests
of any Agent, any Lender or any Secured Party, (b) except as set forth in clause
(d) of the definition of “Acceptable Project” herein, Section 2.2 or Article III
of the Omnibus Agreement (including any definitions used therein), except (i) as
contemplated in clause (d) of the definition of “Acceptable Project” herein, or
(ii) any such amendment, restatement, supplement, other modification, waiver or
consent that (A) is not adverse to the interests of any Agent, any Lender or any
Secured Party and (B) does not materially amend, restate, supplement or modify,
or waive any material term under, Section 2.2 of the Omnibus Agreement with
respect of any Initial Project or any Acceptable Project acquired with the
proceeds of New Term Loans; provided, in the case of clause (ii),  

4

--------------------------------------------------------------------------------

 

Borrower shall have delivered to Administrative Agent, no later than five (5)
Business Days prior to the effectiveness of any such amendment, restatement,
supplement, other modification, waiver or consent, as applicable, a certificate
of an Authorized Officer of Borrower certifying that such amendment,
restatement, supplement, other modification, waiver or consent, as applicable,
satisfies the requirements of clauses (ii)(A) and (ii)(B); (c) any Material
Contract (other than any Tax Equity Document), in a manner that would reasonably
be expected to have a Material Adverse Effect or (d) at any time when only one
Sponsor Controls the Partnership and Borrower, any Management Services Agreement
in a manner that increases amounts payable thereunder by any Credit Party or its
Subsidiaries, in each case, without obtaining the prior written consent of
Required Lenders to such amendment, restatement, supplement or other
modification or waiver or consent.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, agree or consent to any termination of (i) the
Omnibus Agreement prior to the day the last Initial Project achieves its
Commercial Operation Date or during any period when an Acceptable Project is
subject to Section 2.2 thereof; (ii) the Quinto Power Purchase Agreement or
(iii) any other Material Contract, in the case of this clause (iii), to the
extent it would reasonably be expected to have a Material Adverse Effect.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of any material term of, any Tax Equity Documents, unless after giving effect to
any such amendment, restatement, supplement, or other modification or waiver
Borrower shall be in compliance on a pro forma basis with each of the financial
covenants set forth in Section 6.7.

J. The Credit Agreement is hereby amended by inserting the following new Section
10.26 immediately after Section 10.25 of the Credit Agreement:

10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such

5

--------------------------------------------------------------------------------

 

shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

K. Schedule 5.6(b) of the Pledge and Security Agreement, as supplemented by that
certain Pledge Supplement, dated as of January 26, 2016, delivered by 8point3
OpCo Holdings, LLC and SunPower Commercial II Class B, LLC, shall be
supplemented by adding the following row therein:

 

Grantor

Pledged Equity Interest

Required Consent

8point3 OpCo Holdings, LLC

100% Class B Interest in SunPower Commercial II B, LLC

Consent of SunPower Asset Co, LLC pursuant to Section 3.03(b) of the Amended and
Restated Limited Liability Company Agreement of SunPower Commercial II B, LLC,
dated as of January 26, 2016 (the “Kern Class B LLC Agreement”) (which consent
shall not be required prior to the “Flip Date” (as defined in the Kern Class B
LLC Agreement))

8point3 OpCo Holdings, LLC

100% Class B Interest in SSCO III Class B Holdings, LLC

Consent of SunPower Asset Co, LLC pursuant to Section 3.03(b) of the Amended and
Restated Limited Liability Company Agreement of SSCO III Class B Holdings, LLC,
dated as of April 1, 2016 (the “Hooper Class B LLC Agreement”) (which consent
shall not be required prior to the “Flip Date” (as defined in the Hooper Class B
LLC Agreement))

L. Schedule 9.1(e) of the Pledge and Security Agreement, as supplemented by that
certain Pledge Supplement, dated as of January 26, 2016, delivered by 8point3
OpCo Holdings, LLC and SunPower Commercial II Class B, LLC, shall be
supplemented by adding the following row therein:

 

Grantor

Provision

8point3 OpCo Holdings, LLC

Sections 3.03(c)(i), (c)(ii) and (c)(iii) of the Kern Class B LLC Agreement
(which requirements shall not apply prior to the “Flip Date” (as defined in the
Kern Class B LLC Agreement))

8point3 OpCo Holdings, LLC

Sections 3.03(c)(i) and (c)(ii) of the Hooper Class B LLC Agreement (which
requirements shall not apply prior to the “Flip Date” (as defined in the Hooper
Class B LLC Agreement))

 

SECTION II. CONSENT TO CREDIT AGREEMENT

The Required Lenders party hereto hereby (i) in accordance with Section 6.13(b)
of the Credit Agreement, consent to the amendment and restatement of the Omnibus
Agreement on the

6

--------------------------------------------------------------------------------

 

terms and conditions set forth in the agreement substantially in the form
attached hereto as Exhibit A and (ii) waive the requirement under Section 5.1(j)
of the Credit Agreement to receive notice and a draft copy of such amendment
five Business Days prior to the effectiveness thereof.

SECTION III.  CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective as of the date hereof upon the
Administrative Agent receiving a counterpart signature page of this Agreement
duly executed by each of the Credit Parties and the Required Lenders (the date
of satisfaction of each such condition being referred to herein as the
“Agreement Effective Date”).

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce the Required Lenders to enter into this Agreement in the
manner provided herein, each Credit Party party hereto represents and warrants
that the following statements are true and correct in all respects:

A. Corporate Power and Authority.  Each Credit Party party hereto has all
requisite power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its obligations under, this Agreement,
the Credit Agreement and the other Credit Documents.

B. Authorization of Agreements.  The execution and delivery of this Agreement
and the performance of this Agreement, the Credit Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

C. No Conflict.  The execution and delivery by each Credit Party of this
Agreement and the performance by each Credit Party of this Agreement, the Credit
Agreement and the other Credit Documents do not and will not (i) violate (A) any
provision of any law, statute, rule or regulation, or of the certificate or
articles of incorporation or partnership agreement, other constitutive documents
or by-laws of Borrower or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
applicable Credit Party, where any such conflict, violation, breach or default
referred to in clause (i)(B) or (ii) of this Section IV.C., individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) except as permitted under the Credit Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent on behalf of the Secured Parties), or (iv) require (i)
any approval of stockholders, members or partners or (ii) any approval or
consent of any Person under any Contractual Obligation of any Credit Party,
except for such approvals or consents which will be obtained on or before the
date hereof and except for any such approvals or consents the failure of which
to obtain will not have a Material Adverse Effect.

D. Governmental Consents.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Agreement and the performance by each Credit Party of this Agreement, the
Credit Agreement and the other Credit Documents, except

7

--------------------------------------------------------------------------------

 

for such actions, consents and approvals the failure to obtain or make which
could not reasonably be expected to result in a Material Adverse Effect or which
have been obtained and are in full force and effect.

E. Binding Obligation.  This Agreement and the Credit Agreement have been duly
executed and delivered by each of the Credit Parties party hereto and thereto
and each constitutes a legal, valid and binding obligation of such Credit Party,
to the extent a party hereto and thereto, enforceable against such Credit Party
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Credit Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

G. Absence of Default.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Agreement that
would constitute an Event of Default or a Default.

SECTION V. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION

Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Agreement and consents to the
transactions effected pursuant to this Agreement. Each Credit Party hereby
confirms and reaffirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” and
“Secured Obligations”, as applicable, under each of the Credit Documents to
which it is a party (in each case as such terms are defined in the applicable
Credit Document).

Each Credit Party acknowledges and agrees that, after giving effect to this
Agreement, any of the Credit Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.  As of the Agreement
Effective Date, each Credit Party reaffirms each Lien it granted to the
Collateral Agent for the benefit of the Secured Parties, and any Liens that were
otherwise created or arose under each of the Credit Documents to which such
Credit Party is party and reaffirms the guaranties made in favor of each Secured
Party under each of the Credit Documents to which such Credit Party is party,
which Liens and guaranties shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other

8

--------------------------------------------------------------------------------

 

modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Credit Agreement and
the Credit Documents.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Agreement, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
transactions effected pursuant to this Agreement and (ii) nothing in the Credit
Agreement, this Agreement or any other Credit Document shall be deemed to
require the consent of such Guarantor to any future consents to the Credit
Agreement.

SECTION VI. MISCELLANEOUS

A. Effect on the Credit Agreement and the Other Credit Documents. Except as
specifically provided by this Agreement, (i) the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed, and (ii) the execution, delivery and performance of this
Agreement shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of any Agent or Lender under, the Credit
Agreement or any of the other Credit Documents.

B. Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

C. Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

D. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

E. Credit Document.  This Agreement shall constitute a Credit Document.

[Remainder of this page intentionally left blank.]

 

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

8POINT3 ENERGY PARTNERS LP

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President of Operations

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

Vice President of Operations

 

 

 

8POINT3 OPERATING COMPANY, LLC

 

 

 

By:

 

8point3 Energy Partners LP, its managing member

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President of Operations

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

Vice President of Operations

 

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

FSAM SG2 HOLDINGS, LLC

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President, Treasury and Project Finance

 

 

 

FSAM NS HOLDINGS, LLC

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President, Treasury and Project Finance

 

 

 

FSAM LOST HILLS BLACKWELL HOLDINGS, LLC

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President, Treasury and Project Finance

 

 

 

SSCA XIII MANAGING MEMBER, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

Vice President

 

 

 

SUNPOWER COMMERCIAL MANAGING MEMBER I, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

President

 

 

 

SSCA XXXI MANAGING MEMBER, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

President

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

8POINT3 OPCO HOLDINGS, LLC

 

 

 

By:

 

8point3 Operating Company, LLC, its sole member

 

 

 

By:

 

8point3 Energy Partners LP, its managing member

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President of Operations

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

Vice President of Operations

 

 

 

SUNPOWER COMMERCIAL II CLASS B, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

President

 

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

SSCO III CLASS B HOLDINGS, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

Vice President

 

 

 

SSCO III MANAGING MEMBER, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

Name:

 

Natalie Jackson

Title:

 

President

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

FSAM KINGBIRD SOLAR HOLDINGS, LLC

 

 

 

By:

 

/s/ Alexander Bradley

 

Name:

 

Alexander Bradley

Title:

 

Vice President, Treasury and Project Finance

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

By:

 

/s/ Lucie Campos Caresmel

 

Name:

 

LUCIE CAMPOS CARESMEL

Title:

 

DIRECTOR

 

 

 

By:

 

/s/ Gary Herzog

 

Name:

 

GARY HERZOG

Title:

 

Managing Director

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.

 

 

 

By:

 

/s/ Chidozie Ugochukwu

 

Name:

 

Chidozie Ugochukwu

Title:

 

Vice President

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

 

/s/ Marcus M. Tarkington

 

Name:

 

Marcus M. Tarkington

Title:

 

Director

 

 

 

By:

 

/s/ Michael Shannon

 

Name:

 

Michael Shannon

Title:

 

Vice President

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

By:

 

/s/ Jerry Li

 

Name:

 

JERRY LI

Title:

 

AUTHORIZED SIGNATORY

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, NA

 

 

 

By:

 

/s/ Gregory T. Martin

 

Name:

 

Gregory T. Martin

Title:

 

Executive Director

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD.

 

 

 

By:

 

/s/ Nelson Chang

 

Name:

 

Nelson Chang

Title:

 

Authorized Signatory

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as a Lender

 

 

 

By:

 

/s/ Maria Ferradas

 

Name:

 

Maria Ferradas

Title:

 

Vice President

 

 

[First Amendment & Consent to Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended and Restated Omnibus Agreement

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED OMNIBUS AGREEMENT

THIS AMENDED AND RESTATED OMNIBUS AGREEMENT (this “Agreement”) is made and
entered into as of the 6th day of April, 2016 (the “Execution Date”), by and
among 8point3 Operating Company, LLC, a Delaware limited liability company (the
“Operating Company”), 8point3 General Partner, LLC, a Delaware limited liability
company (the “YieldCo General Partner”), 8point3 Holding Company, LLC, a
Delaware limited liability company (“Holdings”), 8point3 Energy Partners LP, a
Delaware limited partnership (the “Partnership”), First Solar, Inc., a Delaware
corporation (“First Solar”) and SunPower Corporation, a Delaware corporation
(“SunPower” and, together with First Solar, each a “Sponsor” and collectively,
the “Sponsors”).  The above-named entities are sometimes referred to in this
Agreement as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, SunPower and First Solar have entered into that certain Master
Formation Agreement, dated as of March 10, 2015 (the “Master Formation
Agreement”);

WHEREAS, the Parties have entered into that certain Omnibus Agreement, dated as
of June 24, 2015, as amended by Amendment No. 1 thereto, dated as of August 11,
2015, Amendment No. 2 thereto, dated as of November 30, 2015, Amendment No. 3
thereto, dated as of January 26, 2016, Amendment No. 4 thereto, dated as of
March 31, 2016 and Amendment No. 5 thereto, dated as of April 1, 2016 (the
“Original Omnibus Agreement”), and now desire to amend and restate the Original
Omnibus Agreement to reflect the Parties’ agreement as to certain matters set
forth herein;

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to (i) the
provision of certain services to the Contributed Companies, (ii) the
construction, completion, commission, testing and start-up of any Project owned,
directly or indirectly, by a Contributed Company and (iii) certain guarantees
and other credit support provided by each Sponsor, or its Affiliates, on behalf
of one or more Contributed Companies;

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to certain
indemnification obligations of each of First Solar and SunPower; and

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article IV, with respect to certain
additional matters.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings set forth in this Section 1.1.

“Action” means any action, notice, claim, suit, arbitration, investigation,
information, audit, request or proceeding by or before any arbitrator, court, or
other Governmental Entity.

“Actual Project Capacity” means, with respect to each Project, the actual
capacity (in MW) of such Project as measured by the most recent capacity test
performed under such Project’s construction contract, as confirmed (a) by an
Independent Engineer or (b) to the extent (i) the Project Company that directly
owns such Project is a Joint Venture and not a Subsidiary of a Sponsor, and (ii)
an Independent Engineer has not been engaged by or on behalf of the Sponsor that
contributed such Project or the Operating Company to perform a technical review
of such Project, by such Project Company (pursuant to such construction
contract).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding
anything in the foregoing to the contrary, for purposes of this Agreement, no
Sponsor will be deemed to constitute an Affiliate of Holdings, the YieldCo
General Partner or any Group Member.  Notwithstanding anything in the foregoing
to the contrary, SunPower and its Affiliates (other than Holdings, the YieldCo
General Partner or any Group Member), on the one hand, and First Solar and its
Affiliates (other than Holdings, the YieldCo General Partner or any Group
Member), on the other hand, will not be deemed to be Affiliates of one another
hereunder unless there is a basis for such Affiliation independent of their
respective Affiliation with any Group Member, the YieldCo General Partner or any
Affiliate of any Group Member or the YieldCo General Partner.

“Affiliate Service Provider” means any Affiliate of a Sponsor that provides
operations and maintenance, asset management, administrative or similar services
to any Contributed Company or any other Project Company contributed or sold to
the Operating Company, directly or indirectly, by such Sponsor or any Affiliate
thereof, or acts as the managing member or similar role of any such Contributed
Company or other Project Company pursuant to a Tax Equity Financing or other
governance arrangement.

“Agreement” has the meaning set forth in the preamble.

“Board of Directors” has the meaning set forth in the Holdings LLC Agreement.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

2

--------------------------------------------------------------------------------

 

“Capacity Buy-Down Amount” means, for each Project listed on Schedule I attached
hereto, the “Capacity Buy-Down Amount” set forth on Schedule I in respect of
such Project.

“Capacity Buy-Down Damages” has the meaning set forth in Section 2.2(c)(ii).

“Cash Grant” means any payment for specified energy property in lieu of tax
credits under Section 1603 of Division B of the American Recovery and
Reinvestment Act of 2009, P.L. 111-5, as amended, or any successor provision.

“C&I Project” means any ground-mounted or roof-top distributed solar generation
system or systems designed and installed for commercial or industrial
applications, which is either leased by, or subject to one or more power
purchase agreements with, one or more commercial businesses, industrial
companies, academic institutions, government entities, hospitals, non-profits,
public entities or other entities that are neither electric utilities nor
residential customers who purchase solar power directly from a generation
company or a solar power plant.

“Closing” means the consummation of the transactions contemplated by the Master
Formation Agreement.

“Closing Date” means the date on which the Closing has occurred.

“Closing Project Value” means, for each Project listed on Schedule I attached
hereto, the “Closing Project Value” set forth on Schedule I in respect of such
Project.

“COD” means, with respect to a Project, the date on which such Project achieves
Commercial Operation.

“COD Delay Damages” has the meaning set forth in Section 2.2(b)(ii).

“Commercial Operation” means, with respect to any Project, (a) the achievement
of EPC Completion and (b) the achievement of PPA Completion, in each case, as
confirmed (i) by an Independent Engineer or (ii) to the extent (A) the Project
Company that directly owns such Project is a Joint Venture and not a Subsidiary
of a Sponsor, and (B) an Independent Engineer has not been engaged by or on
behalf of the Sponsor that contributed such Project or the Operating Company to
perform a technical review of such Project, by such Project Company pursuant to
such Project’s construction contract or interconnection agreement and power
purchase agreement, lease or hedging agreement, as applicable.

“Confidential Information” means all documents, materials, data or other
information with respect to the Parties and their Affiliates (including any
Joint Venture) which are not generally known to the public; provided that
Confidential Information shall not include information that becomes available to
a Receiving Party on a non-confidential basis.

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

3

--------------------------------------------------------------------------------

 

“Contracts” means any contract, agreement, license, guarantee, purchase order,
sales order, lease (including leases of real and personal property), indenture,
promissory note, evidence of Indebtedness, mortgage or instrument of any nature.

“Contributed Company” means (a) with respect to First Solar, the Project
Companies identified on Part A of Schedule IV and (b) with respect to SunPower,
the Project Companies identified on Part B of Schedule IV.

“Damages” means losses, Liabilities, claims, damages, payments, charges, Taxes,
costs and expenses (including costs and expenses of Actions, amounts paid in
connection with any assessments, fines, judgments or settlements relating
thereto, interest and penalties recovered by a third party with respect thereto,
and out-of-pocket expenses and reasonable attorneys’, accountants’ and other
experts’ fees and expenses incurred in defending against any such Actions),
including all Indemnifiable Tax Equity Payments; provided that Damages shall not
include any special, exemplary, incidental, consequential, indirect or punitive
losses or damages, except to the extent any of the foregoing (a) shall be
payable pursuant to a Third Party Claim or (b) shall constitute lost profits,
which would have been available for distribution by the Operating Company,
resulting from a failure by any Contributed Company to realize revenues under a
Contract to which it is a party.

“Delaware Courts” has the meaning set forth in Section 6.9.

“Disclosing Party” has the meaning set forth in Section 4.1.

“Distributed Cash” has the meaning set forth in the Holdings LLC Agreement.

“Distributed Cash” means, with respect to any Project Company whose interests
are owned directly or indirectly by the Operating Company, the aggregate amount
of cash distributed to the Operating Company from such Project Company during a
given period; provided that in calculating such Project Company’s Distributed
Cash, any expenses incurred by the Operating Company, the YieldCo General
Partner, the Partnership or any of their Affiliates directly on behalf of such
Project Company during such period, and not reimbursed by the Project Company
during such period, shall be deducted from the amount of cash actually
distributed by such Project Company.  Notwithstanding the foregoing,
Extraordinary Proceeds distributed to the Operating Company shall not be treated
as Distributed Cash unless agreed by the Operating Company.

“Distributed Cash Shortfall” means, with respect to each Sponsor, the positive
difference (if any) calculated in respect of any Fiscal Year of (a) the Modeled
Distributed Cash projected to be generated during such Fiscal Year by the
Projects owned, in whole or in part, by such Sponsor’s Contributed Companies
less (b) the aggregate amount of all Distributed Cash generated during such
Fiscal Year by such Projects.  For purposes of calculating Distributed Cash
Shortfall with respect to a Sponsor, Distributed Cash generated by the Projects
owned, in whole or in part, by such Sponsor’s Contributed Companies shall
include Distributed Cash distributed from Projects contributed or sold to the
Operating Company, directly or indirectly, by such Sponsor or any Affiliate
thereof in accordance Section 6.3(a) of the Holdings LLC Agreement, solely to
the extent such Distributed Cash was intended to make-up a shortfall in

4

--------------------------------------------------------------------------------

 

Distributed Cash from a Project owned, in whole or in part, by any of such
Sponsor’s Contributed Companies, and which shortfall resulted from such
Extraordinary Event.  

“Effective Date” means June 24, 2015.

“Electricity” means electric energy, measured in kWh.

“EPC Completion” means, with respect to each Project (or in the case of a C&I
Project, all of the solar generation systems within such C&I Project),
substantial completion or similar milestone (including, for example, block or
phase completion for each block or phase of such Project) under each
construction contract for the construction of such Project or Residential
System.  

“Execution Date” has the meaning set forth in the preamble.

“Extraordinary Event” means, with regard to any Project, any cause or event
which results in the reduction of the remaining Forecasted Distributed Cash from
such Project, including the following causes and events:  (a) any sale or
incurrence of Indebtedness; (b) acts of God, strikes, lockouts, or other
industrial disputes or disturbances, acts of the public enemy, wars, blockades,
insurrections, civil disturbances and riots, epidemics, landslides, lightning,
earthquakes, fires, tornadoes, hurricanes, storms, floods and washouts; (c)
arrests, orders, requests, directives, restraints and requirements of
governments and government agencies and people, either federal or state, civil
and military; (d) any application of government conservation or curtailment
rules and regulations; (e) any property or other tax increase; (f) explosions,
sabotage, breakage, malfunction, degradation, accidents, casualty or
condemnation to or underperformance for any reason of equipment, machinery,
transmission systems, plants or facilities; (g) loss or nonperformance of
contractual rights or permits; and (h) compliance with any court order, or any
law, statute, ordinance, regulation or order promulgated by a governmental
authority having or asserting jurisdiction.

“Extraordinary Proceeds” means:  (a) the aggregate cash proceeds received by the
Operating Company or any Project Company in respect of any sale of an interest
in a Project or Joint Venture; (b) any cash proceeds received by the Operating
Company or any Project Company with respect to the incurrence or issuance of any
Indebtedness by the Operating Company or such Project Company; and (c) the cash
proceeds (other than proceeds from business interruption insurance) received by
the Operating Company or any Project Company from any (i) event which causes any
material property or asset owned by the Operating Company or any Project Company
to be damaged, destroyed or rendered unfit for normal use or (ii) compulsory
transfer or taking, or transfer under threat of compulsory transfer or taking,
of any material property or asset owned by the Operating Company or any Project
Company, by any governmental authority.

“Final Network Upgrades Invoice” means, for each LGIA Project under its
respective LGIA, the final invoice setting forth the construction costs of
“Network Upgrades” (as defined in such LGIA) delivered by the “Participating TO”
(as defined in such LGIA) pursuant to Section 12.2 of such LGIA.

5

--------------------------------------------------------------------------------

 

“Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt or tax equity financing
or refinancing (including letters of credit, bank guaranties or other credit
support).

“First Solar” has the meaning set forth in the preamble.

“Fiscal Year” has the meaning set forth in the Holdings LLC Agreement.

“FS Project Model” means the financial model for the Contributed Companies of
First Solar, which is included in the “Master Project Model” (as defined in the
Holdings LLC Agreement).

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau, agency or other statutory
body, domestic or foreign, (b) subdivision, agent, commission, board, or
authority of any of the foregoing, or (c) quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under, or for the
account of, any of the foregoing (including the New York Stock Exchange and
NASDAQ Stock Market), in each case, that has jurisdiction or authority with
respect to the applicable party or the Projects.

“Guaranteed Project Capacity” means, for each Project listed on Schedule I
attached hereto, the “Guaranteed Project Capacity” set forth on Schedule I in
respect of such Project.

“Group Member” means a member of the YieldCo Group.

“Group Member Agreement” means the partnership agreement of any Group Member
that is a limited or general partnership (including the Partnership Agreement),
the limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing, organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such documents may
be amended, supplemented or restated from time to time.

“Holdings” has the meaning set forth in the preamble.

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of 8point3 Holding Company, LLC, as it may be further amended,
modified, supplemented or restated from time to time.

“Indebtedness” of any Person at any date means, without duplication, all
obligations and indebtedness of that Person as of that date (a) for borrowed
money (other than trade debt and other accrued current liabilities or
obligations incurred in the ordinary course of business); (b) evidenced by a
note, bond, debenture or similar instrument; (c) created or arising under any

6

--------------------------------------------------------------------------------

 

capital lease, conditional sale, earn out or other arrangement for the deferral
of purchase price of any property; (d) under letters of credit, banker’s
acceptances or similar credit transactions; (e) under interest rate protection
agreements or similar agreements, or foreign currency or commodity hedge,
exchange or similar agreements of such Person (excluding power purchase and
sales agreements); (f) for any other Person’s obligation or indebtedness of the
same type as any of the foregoing, whether as obligor, guarantor or otherwise;
(g) for interest on any of the foregoing and (h) for any premiums, prepayment or
termination fees, expenses or breakage costs due upon prepayment of any of the
foregoing.

“Indemnifiable Tax Equity Payment” means (without duplication) (a) any payment
by a Contributed Company or other Group Member under any agreement in respect of
a Tax Equity Financing that is made as the result of, or any distribution to any
other Person of cash to which the Operating Company would have been entitled but
for, (i) any inaccuracy or breach of any representation, warranty, covenant or
similar provision of any such agreement, (ii) any indemnification obligation,
post-Closing contribution obligation or payment obligation on the part of such
Contributed Company or Group Member under any such agreement (excluding any
indemnification obligation pursuant to Section 7.03(k)(i) of the Kingbird LLCA,
which is governed by clause (iii) hereof), including in each case any payment
made as the result of a change in the allocation of U.S. federal income tax
credits, but excluding in each case (A) any amounts paid by a Contributed
Company to any investor in a Tax Equity Financing in consideration of its
redemption, resignation or withdrawal of interests from any Contributed Company
and (B) any contribution or payment obligation contemplated to be performed by
or on behalf of a Contributed Company pursuant to the purchase and sale or
similar agreement through which such Contributed Company was acquired, directly
or indirectly, by the Operating Company, (iii) any indemnification obligation
pursuant to Section 7.03(k)(i) of the Kingbird LLCA, but only if and to the
extent that such special underpayment interest referred to in such Section is
attributable to an imputed underpayment that would not have occurred but for the
“Fixed Tax Assumptions” (as defined in the Kingbird LLCA) being incorrect
(except to the extent that any Fixed Tax Assumption is incorrect as a result of
a breach of a representation or covenant in the Kingbird LLCA or the Kingbird
ECCA by a “Class B Member,” including the “Managing Member,” the “Tax Matters
Member” or the “Partnership Representative” (as each such term is defined in the
Kingbird LLCA), as applicable, on behalf of Kingbird Solar, LLC, or (iv) any
requirement in any such agreement to divert distributions due to a determination
by a Governmental Entity (A) regarding a Project’s fair market value or the tax
basis of a Project or (B) that a contract entered into by a Project Company and
any Affiliate thereof is not on arm’s-length terms, and (b) any Tax Equity
Purchase Shortfall; provided, however, that the Parties hereby agree that in no
event shall any payment, liability, diversion of distributions, or other Damages
whatsoever which would not have arisen or been incurred but for any action of
the Operating Company, the Partnership or the non-indemnifying Sponsor (or its
direct and indirect subsidiaries holding interests in the Operating Company),
following Closing be considered included in this definition of Indemnifiable Tax
Equity Payment; provided, further, that (A) the making of any representation or
warranty in any such agreement, (B) the making of any “Section 6226 Election”
(as defined in the Kingbird LLCA) pursuant to Section 7.03(i) of the Kingbird
LLCA, (C) any action taken pursuant to Section 3.4(c) or (D) any action (x)
required by Law or (y) taken by the Operating Company, the Partnership or the
non-indemnifying Sponsor (or its direct and indirect subsidiaries holding
interests in the Operating Company) to cause any Person

7

--------------------------------------------------------------------------------

 

to comply with the terms of any agreement in respect of a Tax Equity Financing,
in each case, shall not itself constitute an “action” subject to the preceding
proviso.

“Indemnified Party” means any Person that may seek indemnification under this
Agreement.

“Indemnifying Party” means a Person against which indemnification may be sought
under this Agreement.

“Independent Engineer” means a nationally-recognized independent engineering
firm which, in the case of any matter required to be confirmed by such
Independent Engineer in respect of a Project owned by a Contributed Company,
shall be reasonably acceptable to the Sponsor other than such Contributed
Company’s Sponsor, and the cost of which shall be borne by such Contributed
Company’s Sponsor.  Each Sponsor agrees that the “Independent Engineer” may be
the engineering firm acting as the “Lender’s Engineer” or “Investor’s Engineer”
(or similar role) in connection with a debt or tax equity financing in
connection with such Project to the extent such firm acknowledges (in writing)
the ability of such Sponsor to rely thereon for purposes of such confirmation.

“IPO Contributed Company” means (a) with respect to First Solar, the Project
Companies identified in items 1 through 13 on Part A of Schedule IV and (b) with
respect to SunPower, the Project Companies identified in items 1 through 13 on
Part B of Schedule IV.

“IPO Contributed Project” means each Project identified in items 1 through 9 of
Schedule I.

“Joint Venture” means a joint venture that is not a Subsidiary of the Operating
Company and through which the Operating Company or any Project Company conducts
its business and operations and in which the Operating Company or any such
Project Company, as applicable, owns an equity interest.

“Kingbird ECCA” means that certain Membership Interest Purchase and Equity
Capital Contribution Agreement, dated as of February 26, 2016, among FSAM
Kingbird Solar Holdings, LLC, Kingbird Solar, LLC and State Street Bank and
Trust Company.

“Kingbird LLCA” means that certain Second Amended and Restated Limited Liability
Company Agreement of Kingbird Solar, LLC, dated as of February 26, 2016, between
FSAM Kingbird Solar Holdings, LLC and Antrim Corporation.

“Laws” means any and all applicable (a) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (b) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions, and awards of any Governmental Entity,
and (c) policies, practices and guidelines of any Governmental Entity which,
although not actually having the force of law, are considered by such
Governmental Entity as requiring compliance as if having the force of law, and
the term “applicable,” with respect to such Laws and in the context that refers
to one or more Persons, means such Laws that apply to such Person or Persons or
its or their business, undertaking, property or securities at the

8

--------------------------------------------------------------------------------

 

relevant time and that emanate from a Governmental Entity having jurisdiction
over the Person or Persons or its or their business, undertaking, property or
securities.

“LGIA” means, for each LGIA Project, any Large Generator Interconnection
Agreement entered into by the Contributed Company that directly owns such LGIA
Project, the California Independent System Operator Corporation and the
“Participating TO” (as defined in such LGIA).

“LGIA Project” means either the Quinto project and the North Star project, each
as identified on Schedule I, as applicable.

“Liability” means any and all Indebtedness, liabilities and obligations of any
nature whatsoever, whether known or unknown, direct or indirect, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated, or due or to become due, whenever or
wherever arising.  For the avoidance of doubt, any Liabilities arising in
connection with an obligation to pay a Tax shall include any interest and
penalties associated therewith.

“Management Services Agreements” means (a) the Management Services Agreement
Date among the Operating Company, the Partnership, YieldCo General Partner,
Holdings and First Solar 8point3 Management Services, LLC, and (b) the
Management Services Agreement among the Operating Company, the Partnership,
YieldCo General Partner, Holdings and SunPower Capital Services, LLC, as each
such agreement may be further amended, modified, supplemented or restated from
time to time.

“Master Formation Agreement” has the meaning set forth in the recitals.

“Minimum Project Capacity” means for each Project listed on Schedule I attached
hereto, the “Minimum Project Capacity” set forth on Schedule I in respect of
such Project.

“Modeled Distributed Cash” means (i) with respect to any Project located in the
United States that is held directly or indirectly by the Operating Company, the
amount set forth under the heading “Pre-Tax Cash Available for Distribution” on
the Closing Master Project Model (as defined in the Master Formation Agreement)
or on the project model related to such Project approved by the Conflicts
Committee, as applicable, and (ii) with respect to any Project located outside
the United States that is acquired directly or indirectly by the Operating
Company, the amount set forth under the heading “Cash Available for
Distribution” on the project model related to such Project approved by the
Conflicts Committee; provided, however, that the “Modeled Distributed Cash” for
any Project contributed to the Operating Company by a Sponsor or any Affiliate
thereof pursuant to Section 6.3(a) of the Holdings LLC Agreement shall be deemed
to equal zero.

“Modeled Network Upgrade Costs” means (a) in the case of the Quinto project,
$41,177,000, and (b) in the case of the North Star project, $20,813,000.

“MW” means megawatts.

9

--------------------------------------------------------------------------------

 

“Network Upgrade Cost Differential” means, with respect to each LGIA Project,
the positive difference (if any) between (a) the Modeled Network Upgrade Costs
in respect of such LGIA Project less (b) the aggregate amount of all Network
Upgrades Costs paid by or on behalf of the Contributed Company that directly
owns such LGIA Project pursuant to its LGIA.

“Network Upgrade Costs” means, with respect to any LGIA, the construction costs
of “Network Upgrades” (as defined in such LGIA).

“Operating and Administrative Agreements” means a Project’s operations and
maintenance agreements, administrative services agreements and other operations,
maintenance and administrative agreements, as well as any agreements for
construction, engineering, design or procurement services in connection with
such Project.

“Operating Company” has the meaning set forth in the preamble.

“Partnership” has the meaning set forth in the preamble.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of 8point3 Energy Partners LP, as it may be further amended,
supplemented or restated from time to time.

“Party” or “Parties” has the meaning set forth in the preamble.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“Post-IPO Contributed Company” means (a) with respect to First Solar, the
Project Companies identified on Part A of Schedule IV except for the Project
Companies identified in items 1 through 13 thereof and (b) with respect to
SunPower, the Project Companies identified on Part B of Schedule IV except for
the Project Companies identified in items 1 through 13 thereof.

“Post-IPO Contributed Project” means each Project identified on Schedule I
except for the Projects identified in items 1 through 9 thereof.

“PPA Completion” means, with respect to each Project, Commercial Operation or
similar milestone under each interconnection agreement and power purchase
agreement, lease or hedging agreement pursuant to which such Project delivers or
transmits Electricity.  

“Pre-COD True-Up Damages” has the meaning set forth in Section 2.2(b)(i).

“Project” means a Utility Scale Project, C&I Project, Residential Project,
Utility Project Site or any other asset or project that is designated as a
“Project” pursuant to the Holdings LLC Agreement or otherwise identified on
Schedule I from time to time.

10

--------------------------------------------------------------------------------

 

“Project Company” means a corporation, limited liability company, partnership,
joint venture, trust or other entity which is a Subsidiary or Joint Venture of
the Operating Company and the direct or indirect owner of a Project.

“Project Operations Committee” has the meaning set forth in the YieldCo General
Partner LLC Agreement.

“Projected Distributed Cash” means, with respect to any Project Company, the
aggregate amount of cash projected to be distributed to the Operating Company by
such Project Company during a given period, as determined by the most recent
financial model of such Project; provided that in calculating such amounts, any
expenses expected to be incurred by the Operating Company, the YieldCo General
Partner, the Partnership or any of their Affiliates directly on behalf of such
Project Company during such period, and not projected to be reimbursed by the
Project Company during such period, shall be deducted from the amount of cash
projected to be distributed by such Project Company.

“Qualified Offering Costs” means any cost which would constitute a “Qualified
Expense” (as defined in the Master Formation Agreement).

“Receiving Party” has the meaning set forth in Section 4.1.

“Representatives” has the meaning set forth in Section 4.1.

“Recoveries” has the meaning set forth in Section 3.4(d).

“Residential Project” means a portfolio of Residential Systems owned directly or
indirectly by a Contributed Company.

“Residential System” means any ground-mounted or roof-top distributed solar
generation system designed and installed for residential applications, which is
leased by, or subject to a power purchase agreement with, the owner of a
residence for the purpose of generating Electricity for that residence.

“Scheduled COD” means for each Project listed on Schedule I attached hereto, the
“Scheduled COD” set forth on Schedule I in respect of such Project.

“SP Project Model” means the financial model for the Contributed Companies of
SunPower, which is included in the “Master Project Model” (as defined in the
Holdings LLC Agreement).

“Specified Affiliate Bonuses” means (a) with respect to First Solar, any “Energy
Performance Test Bonus” or “Effective Availability Guarantee Bonus,” or any
similar bonus, to the extent paid to First Solar or any Affiliate thereof
(including First Solar Electric (California), Inc.), in its role as contractor,
operator or vendor under any engineering, procurement and construction contract,
operating and maintenance agreement, or similar agreement, entered into between
First Solar or its Affiliate, as contractor, operator or vendor, and any
Contributed Company contributed, directly or indirectly, by First Solar or any
Affiliate thereof, and (b) with respect to SunPower, any “Performance Bonus,”
“Bonus Payment” or any similar bonus, to the

11

--------------------------------------------------------------------------------

 

extent paid to SunPower or any Affiliate thereof (including SunPower
Corporation, Systems), in its role as operator or contractor under any
performance guarantee agreement, engineering, procurement and construction
contract, or similar agreement, entered into between SunPower or its Affiliate,
as operator or contractor, and any Contributed Company contributed to the
Operating Company, directly or indirectly, by SunPower or any Affiliate thereof.

“Specified Credit Support” means (a) in the case of First Solar, the guarantees
and other credit support set forth on Part A of Schedule III and (b) in the case
of SunPower, the guarantees and other credit support set forth on Part B of
Schedule III.

“Specified Credit Support Requirements” has the meaning set forth in Section
2.3(a).

“Specified Services” means, with respect to any Project owned, directly or
indirectly, by a Contributed Company or any other Project Company contributed or
sold to the Operating Company, directly or indirectly, by such Sponsor or any
Affiliate of such Sponsor, (a) all construction, engineering, design and
procurement services, and any equipment supply services, provided in connection
with or arising out of any expansion or upgrade of such Project, and (b) any
operation and maintenance services and administrative services, in each case,
not otherwise provided pursuant to any Operating and Administrative Agreement
then in effect (other than any such services previously provided to a Project by
a Person Affiliated with a Sponsor pursuant to an Operating and Administrative
Agreement that was terminated prior to the expiration thereof).

“Sponsor” has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than fifty percent (50%) of the voting power of shares entitled (without regard
to the occurrence of any contingency) to vote in the election of directors or
other governing body of such corporation is owned, directly or indirectly, at
the date of determination, by such Person, by one or more Subsidiaries of such
Person or a combination thereof, (b) a partnership (whether general or limited)
in which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
such Person, one or more Subsidiaries of such Person, or a combination thereof,
controls such partnership on the date hereof, or (c) any other Person (other
than a corporation or a partnership) in which such Person, directly or by one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

“SunPower” has the meaning set forth in the preamble.

12

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” shall mean any federal, state, local or foreign taxes and other
taxes, charges, fees, duties, levies or other assessments, imposts, deductions,
withholdings, including, without limitation, income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, leasing, fuel, and utility taxes, unclaimed property or
escheat obligations, or other governmental charges of any kind whatsoever, that
are imposed by any Governmental Entity of any country or political subdivision
of any country, including any interest, penalty or addition thereto, whether
disputed or not.

“Tax Equity Breach” means (a) with respect to First Solar, the occurrence of any
event resulting in an Indemnifiable Tax Equity Payment with respect to any
Contributed Company of First Solar, and (b) with respect to SunPower, the
occurrence of any event resulting in an Indemnifiable Tax Equity Payment with
respect to any Contributed Company of SunPower.

“Tax Equity Financing” means (a) in the case of First Solar, those transactions
described in Part A of Schedule II, and (b) in the case of SunPower, those
transactions described in Part B of Schedule II.

“Tax Equity Purchase Shortfall” means the difference of (a) the purchase price
payable by any Group Member to a Sponsor or any Affiliate thereof in respect of
the acquisition of any Contributed Company or Project less (b) the aggregate
amount of (i) all proceeds received by the YieldCo Group pursuant to a Tax
Equity Financing in respect of such Contributed Company or Project and (ii) all
equity contribution proceeds received by the YieldCo Group from, or on behalf
of, such Sponsor or any Affiliate thereof, in each case, to the extent such Tax
Equity Financing proceeds and equity contribution proceeds were contemplated to
fund the payment of such purchase price.

“Third Party Claim” has the meaning set forth in Section 3.3(a).

“Utility Project Site” means the real property on which a Utility Scale Project
is situated, provided that such real property and the Utility Scale Project are
separately owned.

“Utility Scale Project” means any wholesale solar energy production facility
that is neither a C&I Project nor a Residential Project, including the rights to
the site on which the facility is located, the other assets, tangible and
intangible, that compose such facility and the transmission and interconnection
facilities connecting the Project to an electric utility or other wholesale
power offtaker.

“YieldCo General Partner” has the meaning set forth in the preamble.

“YieldCo General Partner LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of 8point3 General Partner, LLC, as it may be
further amended, modified, supplemented or restated from time to time.

“YieldCo Group” means, collectively, the Partnership, its Subsidiaries and all
Joint Ventures.

13

--------------------------------------------------------------------------------

 

Section 1.2 Construction; Interpretation.

Except where expressly provided or unless the contract otherwise necessarily
requires, in this Agreement:

(a) Reference to a given Article, Section, clause or Schedule is a reference to
an Article, Section, clause or Schedule of this Agreement, unless otherwise
specified.  The Schedules attached to this Agreement are hereby incorporated by
reference into this Agreement and form part hereof.  The terms “hereof”,
“herein”, “hereunder” and “herewith” refer to this Agreement as a whole
(including Schedules I and II).

(b) Unless otherwise specifically indicated or the context otherwise requires,
(i) all references to “dollars” or “$” mean United States dollars, (ii) words
importing the singular shall include the plural and vice versa, and words
importing any gender shall include all genders, (iii) all references to “days”
means calendar days, (iv) “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation,” and (v) all words used as
accounting terms shall have the meanings assigned to them under GAAP applied on
a consistent basis and as amended from time to time.

(c) If any date on which any action is required to be taken hereunder by any of
the Parties hereto is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day.

(d) Reference to a given agreement, instrument, document or Law is a reference
to that agreement, instrument, document or Law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any Law, any successor Law.

(e) Reference to a Person includes its predecessors, successors and permitted
assigns.  Any reference to any federal, state, local, or foreign Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  

(f) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”  The word “or” shall not be exclusive.

(g) Amounts calculated or determined under this Agreement shall be without
double-counting.

(h) No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties to this Agreement by reason of the extent to which any such
Party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft of this
Agreement, and no rule of strict construction will be applied against any Party
hereto.

(i) No person will be required to take any action, or fail to take any action,
if to do so would violate any Law.

14

--------------------------------------------------------------------------------

 

ARTICLE II

SERVICE-RELATED MATTERS; Commercial Operations;

Credit Support

Section 2.1 Service-Related Matters.  

(a) Subject to this Section 2.1(a), to the extent permitted under any applicable
Group Member Agreement, each Sponsor shall have the exclusive right to perform,
itself or through one or more designees, Specified Services on behalf of such
Sponsor’s Contributed Companies or any other Project Company contributed or sold
to the Operating Company, directly or indirectly, by such Sponsor or any
Affiliate thereof.  If any Contributed Company or other Project Company desires
to obtain Specified Services, the Operating Company shall notify the applicable
Sponsor thereof.  If such Sponsor elects, no later than thirty (30) days after
receipt of such notice, to perform such Specified Services, such Sponsor and
such Contributed Company or other Project Company (as applicable) shall enter
into a definitive agreement with respect to such Specified Services, which
agreement, unless otherwise expressly approved by the Board of Directors or a
committee thereof, shall (a) be in writing, (b) contain market-based terms and
(c) be administered on an arm’s length basis.  Notwithstanding anything herein
to the contrary, this Section 2.1(a) shall cease to apply to any Sponsor that
does not own, directly or indirectly, at least fifty percent (50%) of the
“Management Units” (as defined in the Holdings LLC Agreement).

(b) Each Sponsor agrees that it will not permit any Affiliate Service Provider
to cause a Contributed Company or any other Project Company to take any action
or forebear from taking any action which, pursuant to the YieldCo GP LLC
Agreement, such Contributed Company or other Project Company could not have
taken, or failed to take, absent the approval of the Board of Directors or the
Project Operations Committee (except to the extent such approval has previously
been granted).

(c) Each Sponsor agrees to cause its Affiliate Service Providers to cooperate
with and provide requested information and data to each of First Solar 8point3
Management Services, LLC and SunPower Capital Services, LLC (or any successor
thereto), as such Person may reasonably request in connection with performing
its obligations under the Management Services Agreements, including for the
purpose of preparing financial books and records, preparing and filing tax
returns and performing other tax-related services.

(d) Each Sponsor agrees to cause each Contributed Company or other Project
Company contributed, directly or indirectly, by such Sponsor or its Affiliate to
be provided with the services described under the heading “Taxes” in Schedule II
to the Management Services Agreement of First Solar 8point3 Management Services,
LLC (to the extent each such service is applicable to such Contributed Company
or other Project Company, and as though it were the “Service Recipient” under
such Management Services Agreement).

15

--------------------------------------------------------------------------------

 

Section 2.2 Commercial Operation.

(a) To the extent any Project listed on Schedule I (or any portion or phase
thereof, to the extent such portion or phase has a separate Scheduled COD
identified on Schedule I) has not achieved Commercial Operation:

(i) Such Contributed Company’s Sponsor shall, and shall cause its Affiliates to,
take all actions necessary for such Project (or any portion or phase thereof) to
achieve Commercial Operation on or prior to its Scheduled COD (or on such other
schedule as mutually agreed in writing by each Sponsor and the Operating
Company).  Such Sponsor or its Affiliates shall pay or, to the extent paid by
the Operating Company or any Affiliate of the Operating Company, reimburse the
Operating Company for any and all costs (including any payments of liquidated
damages to the extent such payments are not otherwise reimbursed under an
engineering, procurement and construction agreement or other contractual
arrangement by a Person that is not a Group Member) required for such Project to
achieve Commercial Operation (including the cost of providing any credit
support), except to the extent any such costs arise out of any action by the
Operating Company or its Affiliates which was not taken at the direction of such
Sponsor.  Such costs shall be payable by the applicable Sponsor, or its
Affiliate, within ten (10) Business Days following receipt of an invoice from
the Operating Company setting forth any such amounts.  

(ii) Notwithstanding the foregoing, (A) the obligation of such Sponsor to pay or
reimburse the Operating Company for costs required to achieve Commercial
Operation of such Project pursuant to Section 2.2(a)(i) shall be reduced by the
aggregate amount of all proceeds received by the YieldCo Group and applied to
the payment of costs required to achieve Commercial Operation, including all
proceeds from any debt financing or tax equity financing, all equity
contribution proceeds (I) from any Person that is not an Affiliate of the
Operating Company or (II) that are contemplated pursuant to the purchase and
sale or similar agreement through which such Contributed Company was acquired,
directly or indirectly, by the Operating Company, all insurance proceeds and all
indemnification payments, in each case, that are contemplated to be used to fund
the costs of achieving Commercial Operation of such Project, and (B) if, at any
time subsequent to such Sponsor having paid or reimbursed the Operating Company
for such costs of achieving Commercial Operation pursuant to Section 2.2(a)(i),
any such proceeds described in clause (A) of this Section 2.2(a)(ii) are
received by the YieldCo Group, the amount of such proceeds that are available
for distribution to the Operating Company shall be repaid by the Operating
Company to such Sponsor within fifteen (15) days after receipt thereof, up to
the aggregate amount of costs previously paid by such Sponsor in respect of such
Project pursuant to Section 2.2(a)(i); provided, in each case, to the extent the
costs required to achieve Commercial Operation exceed such proceeds, such
Sponsor shall remain obligated to pay or reimburse the Operating Company for
such excess amounts.

(b) With respect to the Projects listed on Schedule I for which the Scheduled
COD will occur after the Effective Date:

(i) (A) in the case of all such Projects that are IPO Contributed Projects, the
Sponsor that, directly or indirectly, contributed one or more of such Projects
to the Operating Company shall pay to the Operating Company an amount equal to
the positive difference (if any) of (x) the aggregate amount of Projected
Distributed Cash for such Projects during the period beginning on

16

--------------------------------------------------------------------------------

 

the Effective Date until such Project’s Scheduled COD less (y) the aggregate
amount of Distributed Cash attributable to all such Projects during such period,
and (B) in the case of all such Projects that are Post-IPO Contributed Projects,
the Sponsor that, directly or indirectly, contributed any such Project to the
Operating Company shall pay to the Operating Company an amount equal to the
positive difference (if any) of the Projected Distributed Cash for such Project
during the period beginning on the date such Project was contributed to the
Operating Company until such Project’s Scheduled COD less the amount of
Distributed Cash attributable to such Project during such period; provided,
however, solely in the case of this clause (B), in no event shall such amount
payable in respect of a Project exceed the aggregate amount of such difference
(if any) calculated as of such Scheduled COD for all such Projects contributed
by such Sponsor (provided, in each case, such calculation shall be limited to
the amount of Projected Distributed Cash and Distributed Cash attributable to
the twelve (12)-month period ending on such Scheduled COD) and that all amounts
paid by such Sponsor during such twelve (12)-month period shall be deemed
Distributed Cash (such amounts, in the case of clauses (A) and (B), the “Pre-COD
True-Up Damages”); and

(ii) to the extent any Project listed on Schedule I fails to achieve Commercial
Operation on or prior to such Project’s Scheduled COD, the Sponsor that
contributed such Project to the Operating Company shall pay to the Operating
Company an amount equal to the positive difference (if any) of the Projected
Distributed Cash for such Project during the period beginning on such Project’s
Scheduled COD until such Project’s COD less the amount of Distributed Cash
attributable to such Project during such period (such amounts, “COD Delay
Damages”).  

Pre-COD True-Up Damages shall be paid in respect of each applicable Project by
its Sponsor no later than the 45th day after the Scheduled COD for such
Project.  COD Delay Damages shall be paid quarterly by each Sponsor (as
applicable), in arrears, no later than the 45th day after the last day of the
applicable quarter.

In addition, with respect to any LGIA Project, the Sponsor that, directly or
indirectly, contributed such LGIA Project to the Operating Company shall pay to
the Operating Company, no later than the 30th day after COD for such LGIA
Project, the amount of any Network Upgrade Cost Differential (calculated based
upon the Final Network Upgrades Invoice for such LGIA Project); provided, if the
Final Network Upgrades Invoice has not been delivered prior to such 30th day
after COD, (I) such payment shall become due on the earlier of (x) January 15,
2016 and (y) five (5) Business Days following receipt of such Final Network
Upgrades Invoice, (II) the Network Upgrade Cost Differential shall be calculated
based upon all invoices delivered under such LGIA prior to the date of such
payment, and (III) following receipt of the Final Network Upgrades Invoice, the
Operating Company shall reimburse such Sponsor the positive difference (if any)
between (x) the amount of such payment and (y) the Network Upgrade Cost
Differential calculated based upon the Final Network Upgrades Invoice.

(c) To the extent any Project listed on Schedule I has not achieved Commercial
Operation on or prior to the day that is one (1) year after such Project’s
Scheduled COD:

(i) the Sponsor that contributed such Project to the Operating Company shall
have no obligations (A) to incur further costs required for such Project to
achieve Commercial Operation, under Section 2.2(a), or (B) to pay COD Delay
Damages, under

17

--------------------------------------------------------------------------------

 

Section 2.2(b)(ii), in each case, with respect to any period on or after the
first (1st) anniversary of such Project’s Scheduled COD; and

(ii) no later than the 45th day after the last day of the quarter in which such
first (1st) anniversary occurs, such Sponsor shall pay to the Operating Company
an amount equal to:

(A) in the event (I) such Project’s Actual Project Capacity fails to equal the
Minimum Project Capacity for such Project, or (II) such Project has not yet
achieved PPA Completion, the product of (x) the Guaranteed Project Capacity for
such Project multiplied by (y) the Capacity Buy-Down Amount for such Project; or

(B) in all other cases, the product of (x) the positive difference (measured in
MW) of (1) the Guaranteed Project Capacity for such Project less (2) such
Project’s Actual Project Capacity, multiplied by (y) the Capacity Buy-Down
Amount for such Project;

less, in the case of either clause (ii)(A) or (ii)(B) above, the amount of any
“capacity liquidated damages” (1) paid by the contractor to the applicable
Contributed Company under the construction contract for such Project and (2)
which constitute Distributed Cash (the result of the calculation in clause
(ii)(A) or (ii)(B) of this Section 2.2(c), “Capacity Buy-Down Damages”).

(d) If a Sponsor pays Capacity Buy-Down Damages in respect of a Project pursuant
to clause (ii)(A) of Section 2.2(c), such Sponsor shall have the right to
repurchase such Project from the Operating Company.  Any such repurchase (i)
shall be effected (A) pursuant to an assignment of the equity of the applicable
Contributed Company or (B) in the event such Contributed Company owns other
Projects, via the transfer of such Project and all assets related thereto, (ii)
shall be on an “as is, where is” basis, without any representations or
warranties on the part of the Operating Company and (iii) following receipt by
the Operating Company of the Capacity Buy-Down Damages, shall not require
payment of any additional consideration.

(e) The Parties agree that the Operating Company’s actual damages in the event
that any Project listed on Schedule I fails to achieve Commercial Operation on
or prior to such Project’s Scheduled COD, or otherwise generates Distributed
Cash in an amount less than its Projected Distributed Cash during the period
from the Effective Date until its Scheduled COD, would be extremely difficult or
impracticable to determine.  The Parties agree that the Pre-COD True-Up Damages,
COD Delay Damages and Capacity Buy-Down Damages are in the nature of liquidated
damages and are a reasonable and appropriate measure of the damages that the
Operating Company would incur as a result of any such failure, and do not
represent a penalty.

Section 2.3 Credit Support.

(a) Each Sponsor agrees to provide and maintain, or cause to be provided and
maintained, on behalf of the applicable Contributed Company, the Specified
Credit Support in accordance with the terms and conditions of the applicable
agreements, governmental approvals or other

18

--------------------------------------------------------------------------------

 

requirements pursuant to which the applicable Contributed Company is obligated
to provide any such Specified Credit Support (the “Specified Credit Support
Requirements”).  

(b) Upon any draw made on any Specified Credit Support, the applicable Sponsor
shall provide written notice to the Operating Company of such draw and the
amount thereof, and the Operating Company shall, or shall cause the applicable
Contributed Company to, reimburse the Sponsor for the amount of any such draw by
the fifth (5th) Business Day after receiving such notice; provided that the
Operating Company shall have no reimbursement obligation under this Section
2.3(b) to the extent such draw resulted from any failure by the Sponsor to
maintain the Specified Credit Support in accordance with the Specified Credit
Support Requirements.

(c) The Operating Company shall reimburse each Sponsor for all reasonable
out-of-pocket costs incurred by such Sponsor and any Affiliate thereof in
maintaining the applicable Specified Credit Support.  Each Sponsor shall send
written notice to the Operating Company no more frequently than once each
calendar quarter containing a computation of such costs.  The Operating Company
shall remit the corresponding payment to the applicable Sponsor no later than
fifteen (15) days following delivery of such notice.

(d) The Operating Company shall, and shall cause each member of the YieldCo
Group to, ensure that any Specified Credit Support Requirement is not amended,
restated, modified, supplemented or waived in any manner that would expand,
increase, extend or otherwise alter in any respect the obligations set forth in,
guaranteed or covered by, or in respect of which recourse is available under,
any Specified Credit Support, unless the Operating Company first obtains the
consent of the applicable Sponsor (which shall not be unreasonably withheld).

ARTICLE III

INDEMNIFICATION and Related Matters

Section 3.1 Indemnification by First Solar.  

(a) Subject to the other terms and limitations set forth in this Article III,
First Solar shall indemnify, defend and hold harmless the Operating Company from
and against any and all Damages incurred or sustained by the YieldCo Group to
the extent arising out of, relating to or resulting from:

(i) with respect to any Contributed Company of First Solar, (A) the
inapplicability or unavailability of any exclusion from, exemption from, or
other reduction in the (I) base of, or (II) liability for, any ad valorem,
property or similar tax or assessment to the extent such exclusion, exemption,
or reduction is reflected in the FS Project Model, or (B) any reassessment with
respect to any ad valorem, property, or similar tax or assessment to the extent
such reassessment is not reflected in the FS Project Model; provided, however,
the Parties hereby agree that in no event shall this indemnity apply to any
Damages arising as the result of, or that otherwise would not have been incurred
except through, (1) any action of the Operating Company or the Partnership
following Closing (excluding the Partnership acquiring fifty percent (50%) or
more of the Operating Company), or (2) any change in Laws following Closing;

19

--------------------------------------------------------------------------------

 

(ii) any Tax Equity Breach with respect to any Contributed Company of First
Solar;

(iii) any Specified Affiliate Bonus of First Solar paid by or on behalf of any
IPO Contributed Company or any Post-IPO Contributed Company; provided that with
respect to any Specified Affiliate Bonus paid by or on behalf of any Contributed
Company identified at Part C of Schedule IV or Part D-1 of Schedule IV (as
amended from time to time by agreement of the Parties), the amount payable by
First Solar pursuant to this Section 3.1(a)(iii) shall be limited to the
percentage set forth in respect of such Contributed Company on Part C of
Schedule IV or Part D-1 of Schedule IV (as amended from time to time by
agreement of the Parties) multiplied by the amount of such Specified Affiliate
Bonus; and

(iv) fifty percent (50%) of all Qualified Offering Costs incurred by the YieldCo
Group.

(b) Notwithstanding anything to the contrary contained in this Agreement:

(i) First Solar shall have no indemnification obligations with respect to any
claim pursuant to Section 3.1(a) unless First Solar receives notice of such
claim, in compliance with Section 3.3, from the Operating Company no later than
the date that is sixty (60) days after the expiration of the applicable statute
of limitations (including any valid extensions with respect thereto);

(ii) with respect to each Project owned, in whole or in part, by a First Solar
Contributed Company, the maximum Damages payable by First Solar with respect to
the indemnification of claims regarding such Project pursuant to Section 3.1(a)
shall be the Closing Project Value thereof; and

(iii) the maximum Damages payable by First Solar under Section 3.1(a) with
respect to all claims for Damages incurred or sustained by the YieldCo Group
during any Fiscal Year shall not exceed the Distributed Cash Shortfall for First
Solar in respect of such Fiscal Year.

Section 3.2 Indemnification by SunPower.

(a) Subject to the other terms and limitations set forth in this Article III,
SunPower shall indemnify, defend and hold harmless the Operating Company from
and against any and all Damages incurred or sustained by the YieldCo Group to
the extent arising out of, relating to or resulting from:

(i) with respect to any Contributed Company of SunPower, (A) the inapplicability
or unavailability of any exclusion from, exemption from, or other reduction in
the (I) base of, or (II) liability for, any ad valorem, property or similar tax
or assessment to the extent such exclusion, exemption, or reduction is reflected
in the SP Project Model, or (B) any reassessment with respect to any ad valorem,
property, or similar tax or assessment to the extent such reassessment is not
reflected in the SP Project Model; provided, however, the Parties hereby agree
that in no event shall this indemnity apply to any Damages arising as

20

--------------------------------------------------------------------------------

 

the result of, or that otherwise would not have been incurred except through,
(1) any action of the Operating Company or the Partnership following Closing
(excluding the Partnership acquiring fifty percent (50%) or more of the
Operating Company), or (2) any change in Laws following Closing;  

(ii) any Tax Equity Breach with respect to any Contributed Company of SunPower;

(iii) the occurrence of any event resulting in the repayment of all or any
portion of any Cash Grant (including interest and penalties) with respect to any
Contributed Company of SunPower, except to the extent such Damages would not
have arisen or been incurred but for any action of the Operating Company, the
Partnership or the non-indemnifying Sponsor (or its direct and indirect
subsidiaries holding interests in the Operating Company) following Closing;
provided that (A) the making of any representation or warranty, (B) any action
taken pursuant to Section 3.4(c) or (C) any action (x) required by Law or (y)
taken by the Operating Company, the Partnership or the non-indemnifying Sponsor
(or its direct and indirect subsidiaries holding interests in the Operating
Company) to cause any Person to comply with the terms of any agreement in
respect of a Tax Equity Financing, in each case, shall not itself constitute an
“action” for purposes of this clause (iii);

(iv) any Specified Affiliate Bonus of SunPower paid by or on behalf of any IPO
Contributed Company or any Post-IPO Contributed Company; provided that with
respect to any Specified Affiliate Bonus paid by or on behalf of any Post-IPO
Contributed Company identified at Part D-2 of Schedule IV (as amended from time
to time by agreement of the Parties), the amount payable by SunPower pursuant to
this Section 3.2(a)(iv) shall be limited to the percentage set forth in respect
of such Post-IPO Contributed Company on Part D-2 of Schedule IV (as amended from
time to time by agreement of the Parties) multiplied by the amount of such
Specified Affiliate Bonus; and

(v) fifty percent (50%) of all Qualified Offering Costs incurred by the YieldCo
Group.

(b) Notwithstanding anything to the contrary contained in this Agreement:

(i) SunPower shall have no indemnification obligations with respect to any claim
pursuant to Section 3.2(a) unless SunPower receives notice of such claim, in
compliance with Section 3.3, from the Operating Company no later than the date
that is sixty (60) days after the expiration of the applicable statute of
limitations (including any valid extensions with respect thereto);

(ii) with respect to each Project owned, in whole or in part, by a SunPower
Contributed Company, the maximum Damages payable by SunPower with respect to the
indemnification of claims regarding such Project pursuant to Section 3.2(a)
shall be the Closing Project Value thereof;

(iii) as of the date that is three (3) years after the Effective Date, SunPower
shall cease to have any indemnification obligation pursuant to Section 3.2(a)(i)
with respect to

21

--------------------------------------------------------------------------------

 

any Residential Project owned, in whole or in part, by a SunPower Contributed
Company; provided that the foregoing limitation shall not apply with respect to
any ad valorem, property or similar tax or assessment imposed on any Residential
System located in Arizona; and

(iv) the maximum Damages payable by SunPower pursuant to Section 3.2(a) with
respect to all claims for Damages incurred or sustained by the YieldCo Group
during any Fiscal Year shall not exceed the Distributed Cash Shortfall for
SunPower in respect of such Fiscal Year.

Section 3.3 Indemnification Procedures.

(a) If any claim or demand is made against an Indemnified Party or any
Subsidiary thereof with respect to any matter by any Person that is not a party
to this Agreement (or an Affiliate thereof) (a “Third Party Claim”) that may
give rise to a claim for indemnification against an Indemnifying Party under
this Article III, then the Indemnified Party will as promptly as practicable,
but not later than ten (10) days after receipt of such claim or demand, notify
the Indemnifying Party in writing and in reasonable detail of the Third Party
Claim (including the factual basis for the Third Party Claim, and, to the extent
known, the amount, or an estimate of the amount (which estimate shall not be
binding on the Indemnified Party), of the Third Party Claim); provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party will relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is materially prejudiced
as a result thereof.

(b) The Indemnifying Party will have the right, at its option, to participate in
or to assume the defense, negotiation or settlement of the Third Party Claim (in
either case at the expense of the Indemnifying Party) with counsel of its choice
reasonably satisfactory to the Indemnified Party; provided, however, the
Indemnifying Party shall not be entitled to assume, and the Indemnified Party
shall be entitled to have control over, the defense or settlement of any Third
Party Claim (with counsel reasonably satisfactory to the Indemnifying Party) to
the extent that such Third Party Claim seeks an Order against the Indemnified
Party that, if successful, would be reasonably likely to materially interfere
with the business, operations, assets or financial condition of the Indemnified
Party.  In the event that the Indemnifying Party fails to respond to the defense
of the Third Party Claim within ten (10) Business Days after receipt of notice
pursuant to Section 3.3(a), the Indemnified Party has the right to assume the
defense of the Third Party Claim (at the expense of the Indemnifying Party)
until such time as the Indemnifying Party assumes the defense thereof.  The
Indemnifying Party will be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has failed to assume the defense thereof, including fees and
expenses incurred by the Indemnified Party in contesting and defending a Third
Party Claim after delivery of the notice in accordance with Section 3.3(a) but
prior to the Indemnifying Party assuming the defense of such Third Party
Claim.  Should the Indemnifying Party so elect to assume the defense of a Third
Party Claim, the Indemnifying Party will not be liable to the Indemnified Party
for any legal or other expenses subsequently incurred by the Indemnified Party
in connection with the defense thereof; provided, however, that, if the
Indemnified Party reasonably concludes that (i) the potential imposition of
criminal liability against the Indemnified Party or (ii) a conflict of interest
exists in respect of such claim, such Indemnified Party will have the

22

--------------------------------------------------------------------------------

 

right to employ separate counsel reasonably satisfactory to the Indemnifying
Party to represent such Indemnified Party and in that event the reasonable fees
and expenses of such separate counsel (but not more than one separate counsel
for all Indemnified Parties) shall be paid by such Indemnifying Party.

(c) No Indemnifying Party will consent to any settlement, compromise or
discharge (including the consent to entry of any judgment) of any Third Party
Claim without the Indemnified Party’s prior written consent (which consent will
not be unreasonably withheld, conditioned or delayed); provided, however, if the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party will agree to any settlement compromise or discharge of such Third Party
Claim that the Indemnifying Party may recommend and that by its terms obligates
the Indemnifying Party to pay all monetary amounts in connection with such Third
Party Claim and unconditionally releases the Indemnified Party completely from
all liability in connection with such Third Party Claim; provided, however, that
the Indemnified Party may refuse to agree to any such settlement, compromise or
discharge (i) that provides for injunctive or other non-monetary relief
affecting the Indemnified Party or (ii) that, in the reasonable opinion of the
Indemnified Party, would otherwise materially adversely affect the Indemnified
Party.  Whether or not the Indemnifying Party shall have assumed the defense of
a Third Party Claim, the Indemnified Party will not admit any liability, consent
to the entry of any judgment or enter into any settlement or compromise with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent will not be unreasonably withheld, conditioned
or delayed).  If the Indemnifying Party elects not to assume the defense of a
Third Party Claim, and the Indemnified Party defends, settles or otherwise deals
with such Third Party Claim, the Indemnified Party shall provide thirty (30)
days’ advance written notice of any settlement to the Indemnifying Party and
shall consider the Indemnifying Party’s comments to such settlement or defense
and shall act reasonably and in accordance with the Indemnified Party’s good
faith business judgment.

(d) If the Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnifying Party will keep the Indemnified Party informed of all material
developments relating to or arising in connection with such Third Party
Claim.  If the Indemnifying Party chooses to defend a Third Party Claim, the
Parties will cooperate in the defense thereof (with the Indemnifying Party being
responsible for all reasonable out-of-pocket expenses of the Indemnified Party
in connection with such cooperation), which cooperation will include the
provision to the Indemnifying Party of records and information relating to such
Third Party Claim, and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
thereunder.

(e) Any claim on account of Damages for which indemnification is provided under
this Agreement that does not involve a Third Party Claim will be asserted by
prompt written notice given by the Indemnified Party to the Indemnifying Party
from whom such indemnification is sought.  The failure by any Indemnified Party
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability which it may have to such Indemnified Party under this Agreement,
unless (and then solely to the extent) the Indemnifying Party is materially
prejudiced as a result thereof.

23

--------------------------------------------------------------------------------

 

Section 3.4 Certain Indemnification Matters.

(a) This Article III shall not limit the rights and obligations of each Sponsor
under Article IX or Article X of the Master Formation Agreement (except as
expressly set forth therein).

(b) Any liability for indemnification under this Agreement shall be determined
without duplication by reason of the state of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.

(c) Each Indemnified Party shall take all commercially reasonable steps to
mitigate all Damages relating to a claim, including availing itself of any
defense, limitations, rights of contributions, claims against third Persons and
other rights at law or equity (and the cost and expenses of such mitigation
shall constitute Damages for all purposes hereunder); provided that any failure
to comply with this Section 3.4(c) shall not limit any Indemnified Party’s
remedies under this Article III except to reduce the amount of Damages recovered
or recoverable by such Indemnified Party in an amount equal to the Damages
caused by such Party’s failure to comply with this Section 3.4(c).

(d) If the amount of any Indemnified Party’s Damages, at any time subsequent to
an Indemnifying Party’s making of a payment under this Article III, is reduced
by actual recovery, settlement, or otherwise under or pursuant to any applicable
insurance coverage, or pursuant to any applicable claim, recovery, settlement or
payment by or against any other Person (collectively, “Recoveries”), the amount
of such Recoveries shall be repaid by the Indemnified Party to the applicable
Indemnifying Party within fifteen (15) days after receipt thereof by such
Indemnified Party, up to the aggregate amount of (i) the payments made by the
applicable Indemnifying Party to such Indemnified Party less (ii) any
deductibles, co-payments or other costs and expenses (including reasonable legal
fees and expenses and retrospective insurance premium adjustments, if any)
reasonably incurred by the Indemnified Party in seeking such Recoveries.

(e) Amounts payable pursuant to claims under Section 3.1(a) or Section 3.2(a)
shall be paid by the Indemnifying Party to the Subsidiary of the Operating
Company that is the Person that incurred or sustained the Damages giving rise to
such claim, any Subsidiary of the Operating Company that is a direct or indirect
owner of such Person or, if there is no such Subsidiary, directly to the
Operating Company.

Section 3.5 Related Waivers of Claims and other Tax Equity Financing Matters.

(a) In addition to its indemnification obligation set forth in Section
3.1(a)(ii) or Section 3.2(a)(ii), as applicable, each Sponsor further agrees to
waive, and cause its Affiliate to waive, any claims such Person may have against
any Group Member under a purchase and sale or similar agreement for payment of
any portion of the purchase price owed to such Sponsor or its Affiliate as
consideration for a Contributed Company or Project, to the extent such amount
constitutes a Tax Equity Purchase Shortfall.

(b) Notwithstanding any provision of any Tax Equity Financing of a
SunPower-related Contributed Company to the contrary, SunPower agrees, and
SunPower shall take all actions reasonably requested by the Operating Company or
otherwise required to cause the Class C

24

--------------------------------------------------------------------------------

 

member of such Contributed Company, to comply with the following: (i) not to
directly or through a subsidiary assign or encumber the Class C member interest
without the consent of the Operating Company, except for (A) an assignment to a
wholly owned subsidiary of SunPower or (B) a collateral assignment in connection
with a corporate financing initiative of SunPower; (ii) not to directly or
through a subsidiary assign its Class C membership interest without first
offering to the Operating Company the right to acquire such interest at fair
market value, (iii) not to withhold its consent to an assignment or encumbrance
of a Class B member interest, (iv) that any right of a Class C member to consent
to or approve an assignment by a Class A member shall be exercised by the Class
C member only as directed by the Operating Company, and (v) that, in any
determination by a majority or supermajority or other group of the members of
the Contributed Company, the participation in such determination by the Class C
member shall be at the direction of the Operating Company, except for any such
determination that (A) requires the Class C member to relinquish or modify a
right unique to the Class C member or (B) otherwise adversely impacts the rights
or responsibilities of the Class C member.  SunPower shall cause such Class C
member to notify the Operating Company promptly upon learning of such of
proposed assignment by a Class A member or a determination by any majority or
supermajority or other group of the members.

(c) In the event of an exercise by any investor in a Tax Equity Financing of any
right to redeem its interest or withdraw from a Contributed Company, SunPower
agrees to consider, in good faith, loaning to such Contributed Company the
amount of capital necessary to effectuate such redemption or withdrawal on terms
reasonably satisfactory to SunPower at the time such loan is made.

ARTICLE IV

CONFIDENTIALITY; USE OF NAME AND INSIGNIA

Section 4.1 Confidential Information.  From and after the date hereof, each
Party (each, a “Receiving Party”) in possession of any other Party’s (each, a
“Disclosing Party”) Confidential Information shall (a) hold, and shall cause its
Subsidiaries and Affiliates and its and their shareholders, partners, members,
directors, officers, employees, agents, consultants, advisors, lenders,
potential lenders, investors, potential investors and other representatives (the
“Representatives”) to hold all Confidential Information of each Disclosing Party
in strict confidence with at least the same degree of care that applies to such
Receiving Party’s confidential and proprietary information, (b) not use such
Confidential Information, except as expressly permitted by the Disclosing Party,
and (c) not release or disclose such Confidential Information to any other
Person, except its Representatives or except as required by applicable Law;
provided that notwithstanding the foregoing, a Receiving Party shall be
permitted to (i) disclose any Confidential Information to the extent required by
court order or under applicable Law (provided, that it shall (A) exercise
commercially reasonable efforts to preserve the confidentiality of such
Confidential Information, (B) to the extent legally permissible, use
commercially reasonable efforts to provide the Disclosing Party in advance of
such disclosure, with copies of any Confidential Information it intends to
disclose (and, if applicable, the text of the disclosure language itself), and
(C) reasonably cooperate with the Disclosing Party and its Affiliates to the
extent they may seek to limit such disclosure), (ii) make a public announcement
regarding such matters (A) as agreed to in writing by the Disclosing Party or
(B) as required by

25

--------------------------------------------------------------------------------

 

the provisions of any securities laws or the requirements of any exchange on
which any Party’s securities may be listed, or (iii) disclose any Confidential
Information to its Affiliates and its and their Representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential pursuant to the terms hereof).

Section 4.2 Use of Names and Insignia.  The Partnership agrees that from and
after the Closing Date, without the prior written consent of, and in accordance
with the reasonable quality control requirements imposed by, the applicable
Sponsor, the Partnership will not, and shall cause the YieldCo Group not to,
directly or indirectly use or otherwise exploit, in connection with any business
activities, any service marks, trademarks, trade names, trade dress, Internet
domain names, identifying symbols, logos, emblems, signs or insignia related
thereto or containing or comprising the foregoing, including any word or logo
confusingly similar thereto, containing the words “First Solar” or “SunPower” or
any abbreviations or derivations thereof.

ARTICLE V

REPRESENTATION AND WARRANTIES

Section 5.1 Representations and Warranties of Each Sponsor.  Each Sponsor hereby
represents and warrants to the other Sponsor, the Operating Company, the YieldCo
General Partner, Holdings and the Partnership, as follows as of the Execution
Date:

(a) Organization; Qualification.  Such Sponsor has been duly formed and is
validly existing and in good standing as a corporation under the Laws of its
jurisdiction of formation with all requisite corporate power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Agreement.

(b) Authority and Power.  Such Sponsor (i) has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and (b) has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement.

(c) Valid and Binding Obligation.  This Agreement has been duly and validly
executed and delivered by such Sponsor and, assuming this Agreement has been
duly and validly authorized, executed and delivered by all other Persons party
hereto, constitutes a legal, valid and binding obligation of such Sponsor,
enforceable against such Sponsor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.

(d) No Conflicts.  The execution, delivery and performance of this Agreement by
such Sponsor will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or

26

--------------------------------------------------------------------------------

 

require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement to which such Sponsor is a party, or (c) contravene, in any material
respect, any material Law.

(e) Consents and Approvals.  The execution, delivery and performance of this
Agreement by such Sponsor does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

Section 5.2 Representations and Warranties of the Operating Company, the YieldCo
General Partner, Holdings and the Partnership.  Each of the Operating Company,
the YieldCo General Partner, Holdings and the Partnership hereby represents and
warrants to the Sponsors, as follows as of the Execution Date:

(a) Organization; Qualification.  Such Person has been duly formed and is
validly existing and in good standing as a limited liability company or
partnership, as applicable, under the Laws of its jurisdiction of formation with
all requisite limited liability company or partnership, as applicable, corporate
power and authority to own, lease or otherwise hold and operate its properties
and assets and to carry on its business as presently conducted, except where the
failure to have such power and authority would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Agreement.

(b) Authority and Power.  Such Person (i) has all requisite limited liability
company or partnership, as applicable, power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and (b) has
taken all necessary limited liability company or partnership, as applicable,
action to authorize the execution, delivery and performance of this Agreement.

(c) Valid and Binding Obligation.  This Agreement has been duly and validly
executed and delivered by such Person and, assuming this Agreement has been duly
and validly authorized, executed and delivered by the Sponsors party hereto,
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

(d) No Conflicts.  The execution, delivery and performance of this Agreement by
such Person will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or
require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material

27

--------------------------------------------------------------------------------

 

indenture, mortgage, chattel mortgage, deed of trust, lease, conditional sales
contract, loan or credit arrangement to which such Person is a party, or (c)
contravene, in any material respect, any material Law.

(e) Consents and Approvals.  The execution, delivery and performance of this
Agreement by such Person does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1 Notices.  Any notice, statement, demand, claim, offer or other
written instrument required or permitted to be given pursuant to this Agreement
shall be in writing signed by the Party giving such notice and shall be sent by
facsimile, email, hand messenger delivery, overnight courier service, or
certified mail (receipt requested) to each other Party at the address set forth
below; provided that to be effective any such notice sent originally by
facsimile or email must be followed within two (2) Business Days by a copy of
such notice sent by overnight courier service (other than any notice delivered
by email for which the intended recipient thereof, by reply email, waives
delivery of such copy):

If to the Partnership:

 

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention:     Charles Boynton, Chief Executive Officer

with copies, which shall not constitute notice, to:

 

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel:  (908) 809-4130

Email:  jdymbort@firstsolar.com

Attention:     Jason Dymbort, General Counsel

 

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 414-9300

28

--------------------------------------------------------------------------------

 

Email:  mark.widmar@firstsolar.com

Attention:     Mark Widmar, Chief Financial Officer

If to First Solar:

First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 414-9300

Email:  mark.widmar@firstsolar.com

Attention:     Mark Widmar, Chief Financial Officer

with copies to:

First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 427-2925

Email:  generalcounsel@firstsolar.com

Attention:     Paul Kaleta, General Counsel

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue NW

Washington, D.C. 20005

Tel:  (202) 371-7402

Email: lance.brasher@skadden.com

           andrea.nicolas@skadden.com

Attention:     Lance Brasher; Andrea Nicolas

If to SunPower:

SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention:     Charles Boynton, Chief Financial Officer

with copies to:

SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel:  (408) 240-5500

Email:  lisa.bodensteiner@sunpower.com

Attention:     Lisa Bodensteiner, General Counsel

29

--------------------------------------------------------------------------------

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Tel:  (713) 229-1527

Email: joshua.davidson@bakerbotts.com;

           gerald.spedale@bakerbotts.com

Attention:     Joshua Davidson; Gerald Spedale

If to the YieldCo General Partner:

 

8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention:     Charles Boynton, Chief Executive Officer

 

with copies, which shall not constitute notice, to:

 

8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel:  (908) 809-4130

Email:  jdymbort@firstsolar.com

Attention:     Jason Dymbort, General Counsel

 

8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 414-9300

Email:  mark.widmar@firstsolar.com

Attention:     Mark Widmar, Chief Financial Officer

 

If to Operating Company:

 

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention:     Charles Boynton, Chief Executive Officer

 

with copies, which shall not constitute notice, to:

 

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

30

--------------------------------------------------------------------------------

 

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel:  (908) 809-4130

Email:  jdymbort@firstsolar.com

Attention:     Jason Dymbort, General Counsel

 

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 414-9300

Email:  mark.widmar@firstsolar.com

Attention:      Mark Widmar, Chief Financial Officer

If to Holdings:

 

8point3 Holding Company, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 414-9300

Email:  mark.widmar@firstsolar.com

Attention:     Mark Widmar, Chief Financial Officer

 

and

 

8point3 Holding Company, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention:     Charles Boynton, Chief Financial Officer

 

with copies, which shall not constitute notice, to:

8point3 Holding Company, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel:  (602) 427-2925

Email:  generalcounsel@firstsolar.com

Attention:     Paul Kaleta, General Counsel

 

31

--------------------------------------------------------------------------------

 

and

 

8point3 Holding Company, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: lisa.bodensteiner@sunpower.com

Attention:     Lisa Bodensteiner, General Counsel

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party.  Without limiting any other means by which a Party
may be able to prove that a notice has been received by another Party, all
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii) five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed by first class
certified mail, receipt requested; (iii) when received, if sent by facsimile or
email, if received prior to 5 p.m., recipient’s time, on a Business Day, or on
the next Business Day, if received later than 5 p.m., recipient’s time; and (iv)
on the next Business Day after timely delivery to the courier, if sent by
overnight air courier guaranteeing next day delivery.  In any case hereunder in
which a Party is required or permitted to respond to a notice from another Party
within a specified period, such period shall run from the date on which the
notice was deemed duly given as above provided, and the response shall be
considered to be timely given if given as above provided by the last day of the
period provided for such response.

Section 6.2 Time is of the Essence.  Time is of the essence of this Agreement;
provided, however, notwithstanding anything to the contrary in this Agreement,
if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

Section 6.3 Assignment.  No Party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other Party hereto (in each of such
Party’s sole and absolute discretion).  Any such prohibited conveyance,
assignment or transfer without the prior written consent of the other Party will
be void ab initio.  Notwithstanding the foregoing, nothing contained in this
Agreement shall preclude (i) any pledge, hypothecation or other transfer or
assignment of a Party’s rights, title and interest under this Agreement,
including any amounts payable to such Party under this Agreement, to a bona fide
Financing Party as security for debt financing to such Party or one of its
Affiliates, or (ii) the assignment of such rights, title and interest under this
Agreement upon exercise of remedies by a Financing Party following a default by
such Party or one of its Affiliates under the financing agreements entered into
with the Financing Parties.

32

--------------------------------------------------------------------------------

 

Section 6.4 Parties in Interest.  This Agreement is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns.  This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement.

Section 6.5 Other Activities.  No Party hereto shall be prohibited from engaging
in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete.  This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.

Section 6.6 Captions.  All Section titles or captions contained in this
Agreement or in any Schedule referred to herein and the table of contents of
this Agreement are for convenience only and shall not be deemed to be a part of
this Agreement or affect the meaning or interpretation of this Agreement.

Section 6.7 GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

Section 6.8 Severability.  Whenever possible each provision and term of this
agreement will be interpreted in a manner to be effective and valid.  If any
term or provision of this Agreement or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If any term or provision of this
Agreement is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Agreement.  Upon
determination that any other term or provision of this Agreement is invalid,
void, illegal, or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

33

--------------------------------------------------------------------------------

 

Section 6.9 Consent to Jurisdiction.   Each of the Parties hereto irrevocably
and unconditionally confirms and agrees (a) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware and (b)(i) to the extent that
such Party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
Party’s agent for acceptance of legal process and notify the other Parties
hereto of the name and address of such agent, and (ii) to the fullest extent
permitted by applicable Law, that service of process may also be made on such
Party by prepaid certified mail with a proof of mailing receipt validated by the
U.S. Postal Service constituting evidence of valid service, and that, to the
fullest extent permitted by Law, service made pursuant to (b)(i) or (ii) above
shall have the same legal force and effect as if served upon such Party
personally within the State of Delaware.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY (A)
CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE COURT OF CHANCERY IN
AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY LITIGATION
RELATING THERETO EXCEPT IN SUCH COURTS), (B) WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD
OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM AND (C) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 6.10 Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and this Agreement
supersedes the Original Omnibus Agreement and all prior negotiations, agreements
or understandings of the Parties of any nature, whether oral or written,
relating thereto.

Section 6.11Amendment.  This Agreement may be modified, amended or supplemented
only by written agreement executed by the Parties.

Section 6.12 Waiver; Remedies.  No delay on the part of First Solar or SunPower
in exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of First Solar or SunPower of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

34

--------------------------------------------------------------------------------

 

Section 6.13 Facsimile; Counterparts.  Any Party may deliver executed signature
pages to this Agreement by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page.   This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute a single
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

 

8point3 Energy Partners LP

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name: Alexander Bradley

 

 

Title: Vice President of Operations

 

 

 

8point3 General Partner, LLC

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name: Alexander Bradley

 

 

Title: Vice President of Operations

 

 

 

8point3 Operating Company, LLC

 

 

 

By:

 

8point3 Energy Partners LP, its managing member

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name: Alexander Bradley

 

 

Title: Vice President of Operations

 

 

 

8point3 Holding Company, LLC

 

 

 

By:

 

First Solar 8point3 Holdings, LLC, its member

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name: Alexander Bradley

 

 

Title: Vice President, Treasury and Project Finance

[Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------

 

 

By:

 

SunPower YC Holdings, LLC, its member

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name: Natalie Jackson

 

 

Title: Vice President

 

 

 

First Solar, Inc.

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name: Alexander Bradley

 

 

Title: Vice President, Project Finance and Treasurer

 

 

 

SunPower Corporation

 

 

 

By:

 

/s/ Howard J. Wenger

 

 

Name: Howard J. Wenger

 

 

Title: President

 

 

 

[Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE I

Contributed Projects

 

No.

Sponsor

Project

Scheduled

COD

Guaranteed

Project Capacity

(MWAC)

Minimum

Project Capacity

(MWAC)

Closing Project

Value

Capacity Buy-Down

Amount ($ per MW)

1.

First Solar

Solar Gen 2

Achieved November 25, 2014

Not applicable -  COD achieved

Not applicable -  COD achieved

403,635,750

Not applicable – COD achieved

2.

First Solar

Lost Hills

Achieved April 17, 2015

Not applicable – COD achieved

Not applicable – COD achieved

62,161,323

Not applicable – COD achieved

3.

First Solar

North Star

June 30, 2015

Not applicable – COD achieved

Not applicable – COD achieved

187,265,991

Not applicable – COD achieved

4.

First Solar

Maryland Solar

Achieved February 7, 2014

Not applicable -  COD achieved

Not applicable -  COD achieved

106,502,256

Not applicable – COD achieved

5.

SunPower

RPU

October 31, 2015

Not applicable -  COD achieved

Not applicable -  COD achieved

23,836,293

Not applicable -  COD achieved

6.

SunPower

Quinto

October 31, 2015

Not applicable -  COD achieved

Not applicable -  COD achieved

738,644,661

Not applicable -  COD achieved

7.

SunPower

UC Davis

September 30, 2015

Not applicable -  COD achieved

Not applicable -  COD achieved

41,003,214

Not applicable -  COD achieved

8.

SunPower

Macy’s

October 31, 2015

Not applicable -  COD achieved

Not applicable -  COD achieved

9,872,311

Not applicable -  COD achieved

9.

SunPower

Residential Portfolio

Achieved June 4, 2014

Not applicable – COD achieved

Not applicable – COD achieved

178,579,852

Not applicable – COD achieved

10.

SunPower

Kern Phase 1a

February 29, 2016

2.74

2.63

$4,887,574

$1,729,806

 

--------------------------------------------------------------------------------

 

No.

Sponsor

Project

Scheduled

COD

Guaranteed

Project Capacity

(MWAC)

Minimum

Project Capacity

(MWAC)

Closing Project

Value

Capacity Buy-Down

Amount ($ per MW)

11.

First Solar

Kingbird Project A

April 29, 2016

19.40

18.43

$30,000,000

$1,500,000

12.

First Solar

Kingbird Project B

April 29, 2016

19.40

18.43

$30,000,000

$1,500,000

13.

SunPower

Hooper

Achieved December 23, 2015

Not applicable – COD achieved

Not applicable – COD achieved

$53,500,000

Not applicable – COD achieved

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

TAX EQUITY FINANCINGS

A. FIRST SOLAR TAX EQUITY FINANCINGS

 

1.

Those matters set forth in Schedule 1.1(f) of the FS Disclosure Schedule to the
Master Formation Agreement, as of the Closing.

 

2.

Tax equity financing in respect of the Kingbird projects, entered into between
FSAM Kingbird Solar Holdings, LLC, Kingbird Solar, LLC, State Street Bank and
Trust Company and Antrim Corporation.

B. SUNPOWER TAX EQUITY FINANCINGS

 

1.

Those matters set forth in Schedule 1.1(f) of the SP Disclosure Schedule to the
Master Formation Agreement, as of the Closing.

 

2.

The “Master Lease,” as defined in the Termination of Agreements, dated as of
January 23, 2015, among SPWR Lease Co I, LLC, SunPower SolarProgram II, LLC,
SunPower Corporation, Systems, a Delaware corporation, SunPower Capital, LLC and
SunPower Corporation (the “Citi/CS Termination Agreement”), and any other
agreements related thereto (including the Citi/CS Termination Agreement).

 

3.

The “Master Lease,” as defined in the Termination of Agreements, dated as of
January 29, 2015, among Catania Solar, LLC, SunPower SolarProgram I, LLC,
SunPower Corporation, Systems, a Delaware corporation, SunPower Capital, LLC and
SunPower Corporation (the “Catania Termination Agreement”), and any other
agreements related thereto (including the Catania Termination Agreement).

 

4.

Tax equity financing in respect of the Kern project, entered into between Wells
Fargo Wind Holdings LLC, SunPower Commercial II Class B, LLC and SunPower
Capital Services, LLC.

 

5.

Tax equity financing in respect of the Hooper project, entered into between
Wells Fargo Wind Holdings LLC, SSCO III Managing Member, LLC and SunPower
Capital Services, LLC.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE III

SPECIFIED CREDIT SUPPORT

A. FIRST SOLAR SPECIFIED CREDIT SUPPORT

LOST HILLS1

 

1.

Letter of Credit No. L5LS-422891 (and amendments thereto) issued by JPMorgan
Chase Bank to PG&E, dated September 6, 2012, for account of Blackwell Solar, LLC
($1,800,000)

 

2.

Surety bond in connection with interconnection facilities received by Pacific
Gas and Electric Company ($675,408)

 

3.

Surety bond in connection with network upgrades received by Pacific Gas and
Electric Company ($725,100)

 

4.

Guaranty of First Solar, Inc. of obligations of Lost Hills Solar LLC, and
Blackwell Solar, LLC, for the benefit of McCarthy Building Company, Inc.,
effective as of March 31, 2014, as amended by the Amendment No. 1 to Guaranty
Agreement by and between First Solar, Inc. and McCarthy Building Companies,
Inc., dated as of March 17, 2015

MARYLAND SOLAR

 

1.

Performance bond received by Maryland Public Service ($2,100,000)2

NORTH STAR3

 

1.

Letter of Credit for the benefit of Turlock Irrigation District ($217,000)

 

2.

Letter of credit for the benefit of PG&E ($3,000,000)

 

3.

Surety Bond No. 106016808 in connection with financial security for the benefit
of PG&E ($6,177,805)

 

4.

Surety Bond No. 106166955 in connection with financial security for the benefit
of PG&E ($1,344,482)

 

1

With respect to items 1-3, only Specified Credit Support until replaced by
Southern Renewable Partnerships, LLC as part of the Lost Hills Sale Transaction
(as defined in the Master Formation Agreement).

2

Only Specified Credit Support until replaced by a letter of credit to be issued
under the Credit Facility (as defined in the Master Formation Agreement).

3

With respect to items 1-5, only Specified Credit Support until replaced by
Southern Renewable Partnerships, LLC as part of the North Star Sale Transaction
(as defined in the Master Formation Agreement).

 

--------------------------------------------------------------------------------

 

 

5.

Reclamation, Performance and Maintenance Bond No. 1030572 in connection with
restoration of agricultural land ($1,543,000) 

 

6.

Performance Bond No. 1030534 in connection with encroachment permit ($6,000)

SOLAR GEN 2

 

1.

Performance bond No. 7403553 ($183,000)

 

2.

Performance bond No. 7403522 ($1,627,950)

 

3.

Guaranty of First Solar Inc. for the benefit of Imperial Irrigation District,
dated April 16, 2014

KINGBIRD PROJECTS

 

1.

Letter of Credit No. L5LS-426344 issued by JPMorgan Chase Bank, N.A. to The City
of Pasadena, dated October 24, 2013, as amended ($2,000,000)

 

2.

Letter of Credit No. L5LS-426347 issued by JPMorgan Chase Bank, N.A. to Southern
California Public Power Authority, dated October 24, 2013, as amended
($2,000,000)  

 

3.

Letter of Credit No. L5LS-427588 issued by JPMorgan Chase Bank, N.A. to Southern
California Edison Company, dated April 10, 2014, as amended ($176,234)

 

4.

Letter of Credit No. L5LS-427629 issued by JPMorgan Chase Bank, N.A. to Southern
California Edison Company, dated April 10, 2014, as amended ($176,234)

B. SUNPOWER SPECIFIED CREDIT SUPPORT

QUINTO

 

1.

Sales and Use Tax Bond No. 1030531, issued by The Hanover Insurance Company for
the account of SunPower Corporation, Systems issued in favor of Merced County

 

2.

AKT North Conservation Easement Consideration Guaranty, dated as of June, 2014,
by SunPower Corporation in favor of AKT Santa Nella Solar Investors II, LLC

 

3.

Stockton Terminal Conservation Easement Consideration Guaranty, dated as of
June, 2014 by SunPower Corporation in favor of  AKT Santa Nella Solar Investors
II, LLC

 

4.

Irrevocable Nontransferable Standby Letter of Credit, Reference No.
839BGC1100179, issued on August 30, 2013 by Deutsche Bank AG, New York Branch in
favor of Pacific Gas and Electric Company for the account of SunPower
Corporation Systems

 

5.

Irrevocable Nontransferable Standby Letter of Credit, Reference No.
839BGC1100180, issued on August 30, 2013 by Deutsche Bank AG, New York Branch in
favor of Pacific Gas and Electric Company for the account of SunPower
Corporation Systems

 

--------------------------------------------------------------------------------

 

RPU PROJECT

None.

UC DAVIS PROJECT

None.

MACY’s PROJECT

None.

RESIDENTIAL PROJECT

None.

KERN PROJECT

None.

HOOPER PROJECT4

 

1.

Letter of Credit No. 603537006 dated February 4, 2016 issued by Credit Agricole
Corporate and Investment Bank to Systems for the benefit of Xcel Energy
Services.

 

2.

Letter of Credit No. 603537005 dated February 4, 2016 issued by Credit Agricole
Corporate and Investment Bank to Systems for the benefit of Xcel Energy
Services.

 

4

Only Specified Credit Support until replaced by the Operating Company pursuant
to the Contribution Agreement dated as of March 31, 2016, by and among SunPower
AssetCo, LLC, a Delaware limited liability company, the Operating Company and
SunPower.

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

CONTRIBUTED COMPANIES

A. First Solar Contributed Companies

 

1.

FSAM SG2 Holdings, LLC

 

2.

SG2 Holdings, LLC

 

3.

SG2 Imperial Valley LLC

 

4.

FSAM NS Holdings, LLC

 

5.

NS Solar Holdings, LLC

 

6.

North Star Solar, LLC

 

7.

Maryland Solar LLC

 

8.

FSAM Lost Hills Blackwell Holdings, LLC

 

9.

Lost Hills Blackwell Holdings, LLC

 

10.

Lost Hills Solar Holdco, LLC

 

11.

Lost Hills Solar, LLC

 

12.

Blackwell Solar Holding, LLC

 

13.

Blackwell Solar, LLC

 

14.

FSAM Kingbird Solar Holdings, LLC

 

15.

Kingbird Solar, LLC

 

16.

Kingbird Solar A, LLC

 

17.

Kingbird Solar B, LLC

B. SunPower Contributed Companies

 

1.

SSCA XIII Managing Member, LLC

 

2.

SSCA XIII Holding Company, LLC

 

3.

Solar Star California XIII Parent, LLC

 

4.

Solar Star California XIII, LLC

 

5.

SunPower Residential I, LLC

 

6.

SunPower Commercial Managing Member I, LLC

 

7.

SunPower Commercial Holding Company I, LLC

 

8.

Solar Star California XXXII, LLC

 

9.

Solar Star California XXX, LLC

 

10.

Solar Star California XXX (2), LLC

 

11.

SSCA XXXI Managing Member, LLC

 

--------------------------------------------------------------------------------

 

 

12.

SSCA XXXI Holding Company, LLC 

 

13.

Solar Star California XXXI, LLC

 

14.

SunPower Commercial II Class B, LLC

 

15.

SunPower Commercial Holding Company II, LLC

 

16.

Kern High School District Solar (2), LLC

 

17.

SSCO III Class B Holdings, LLC

 

18.

SSCO III Managing Member, LLC

 

19.

SSCO III Holding Company, LLC

 

20.

Solar Star Colorado III Parent, LLC

 

21.

Solar Star Colorado III, LLC

C. Applicable Percentage for Specified Affiliate Bonuses of IPO Contributed
Companies

 

Contributed Company

Applicable Percentage of

Specified Affiliate Bonus

SG2 Imperial Valley LLC

·  31.6%, with respect to any “Energy Performance Test Bonus”

·  49%, with respect to any “Effective Availability Guarantee Bonus”

North Star Solar, LLC

·  32.12%, with respect to any “Energy Performance Test Bonus”

·  49%, with respect to any “Effective Availability Guarantee Bonus”

Lost Hills Solar, LLC

Blackwell Solar, LLC

·  31.37%, with respect to any “Energy Performance Test Bonus”

·  49%, with respect to any “Effective Availability Guarantee Bonus”

 

D-1. Applicable Percentage for Specified Affiliate Bonuses of Post-IPO
Contributed Companies (First Solar)

 

Contributed Company

Applicable Percentage of

Specified Affiliate Bonus

 

 

 

 

--------------------------------------------------------------------------------

 

D-2. Applicable Percentage for Specified Affiliate Bonuses of Post-IPO
Contributed Companies (SunPower)

 

Contributed Company

Applicable Percentage of

Specified Affiliate Bonus

 

 

 

 